        1       '
        I       Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 1 of 35
'       l                                    unitedstatesoistrictcou.
        r
        !                           Southern DistrictofFlorida (W estPalm Beach)
        (                                         '       '
        :
        l
        '                       '
        fJANICEw ot-K GRENADIER (JWG)
        @                                                                  CASE #:9:17-cv-80495-KAM
                                pro se Interveper/stocknolder
        l
        J                                                                  '             .
        lconsumerFinancialProtection Bureaù                                    yllEo av, -
                                                                                 -
                                                                                                         ;
                                                                                                         .(.
                                                                                                         T)'m%'
                                                                                                             ** *'- =
                                                                                                 -   -     r- D c
            V s.
        t                                                                                FIAF 22 2021
        j OCW EN FinancialCorporation,Inc                                            CALN
                                                                                        SG
                                                                                         nj
                                                                                          E UsE,'NOBL:
                                                                                          I!m
        l
        1            OCWEN LoanServicingLL.C. .
                                                                                     s.o.osIguky-lswz.acsz.
        '
        1            OCW EN Mortgage Servicing Inc.
                     PHH Mortgage Corporation

                         MOTION TO REOPEN INTERVENE FOR JA NICE W O LK GRENADIER
      W ITH NEW EVIDENCE under60(B)(3)fraud (w hether previously called intrinsic or
    l
    I       extrinsic),m isrepresentation,or m isconduct by an öpposing party;                           .


    1
    1
    1         C
    !           omesnow onTuesday March 16,2021Intervenerrealized the''OrderGrantinginPartandReserving
                                                                                             .

    ' Ruling in on oenying defendants'u otion forsum m ary Judgem entas to countlo ofPlaintiff'
    1                                                                                .        s Am ended
            Complaint(De 73l andDenyingPlaintiff'
                                                sMotionforSummaryJudgement0r!LiabilityJD8 7281''thatthe
            public is notbeing protected from the M anagem entofOCW EN IPHH. The M anagementare skilied
            w ith how they gotaw ay w ith the 2008 Banking FinancialDebacle and have now m oved the SC HEM E to
            the Servicers w ith the Banks w ith the sam e G overnm entAgencies ignoring it.


            THE O NLY RECO URSE O F TH E PEO PLE IS TO FILE A CO M PLAINT W ITH THEIR ATTO RNEY
            G ENERA L w ho is com prom ised and the C FPB w ho has no pow erto help an individual.


            Intervenerspelled itoutin the follow ing filings04/0612020 Docket610 should have Intervene and
            Exhibits:
            g
            l 04/067/2
                     -020 l
                          i 609 NoTlcE ofFiling re Forclosure byJaniceW olkGrenadier(Attachments:#l  .



            j               j       Exhibit)(kpe)(Entered;04/06/2020)
    ,       I 04/06/2020 '
                         j 610 NOTICE totheCourtto ScheduleHearing byJaniceW olkGrenadier.(kpe)
            !            i
                         l     (Entered:04/06/2020)
            I
    1j
     1 04/16/2020 j 611 NOTICEofClaim AgainstOwenbyPatrickFarrell(CopyofOrderDE4-
                                                                                Q-61
    l
    ,                       )
                            l       terminating party,mailedto fileron4/1612020)jc)(Entered:04/16/2020)

                                                                                                                        1
    E
    :
    :
    1
              Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 2 of 35
'
    (
    '                                                                                              FA:7. .            '
                                                                                                                                   *
                                                                                                                                   '
                                                                                                                                   *'''
                                                                                                                                      *'
                                                                                                                                       -   .   *v'<
                                                                                                                                                  '
    I 04/20/2020                                      612 JointRESPONSEto 609Notice(Other)JaniceWolkGrenadier's Motion to
    f
    i                                                     Intervene by ocw EN Loan Seivicir!g Licy'ocw en FinancialCorporation,Ocw en
    f                                               I
                                                    I     MortgageServicing Inc.,PHH Mortjàge.corporation.(Attachments:#.   1
    t                                               j       Exhibi
                                                                 tltWein,Andrew)(Entered:0
                                                                                         ,4/20/2020)
    ! 04/22/2020                                    j 613   ORDER granting 562 Motiön tq Dism iss CguntV forFailure to Statea Ciaim .
    )                                               J       signed byJudgeKennethA.Marr:,on 4/22/2020.Seè attached docum entforfull
    h                                               l
                                                            details.(ir)(Entered:.04/22/2.020) .      .
    .

    )                                               j
    ) 04/28/2020 1 614 CERTIFICATEoFsEnvlcE byocwEN LoanservicingLuc,ocwenFinancial
    '
    l                                               l       corporation,ocw en M ortgqge servicipg lnc.,pHH Mortgage corporation re 612
    1
    l                    l     Response/neply (othqr), (Aiuero,datalina)(Entered:04/28/2020)
    ----..-...- .--..-   i              ............. .
                         .... .-.-----.. ........         '     .---y
                                                                    --..   ..-
                                                                             .
                                                                             -
                                                                             .-
                                                                              . .............. '
                                                                                                 ..--
                                                                                                    .
                                                                                                    ---..-..
                                                                                                           -
    )                    )                                                          .

    )         04/29/2020 j 615 ClerksNoticetoFilerre614CertificatqofService.DocumentNotCaptioned;
    !
    l                    I     CORRECTIVE ACTION REQUIRED -TheFilermustFileaNoticeofStriking,then
    t                                               I       refilethedocumentwiththepropercaptionpursuanttoLocalkules.(pes)
    '
    l                                               I       (Entered:04/29/2020)               ,
    i 04/29/2020                                    9 616 OPINION AND ORDER granting527MotiontoStrikeDefendant'sSixth
                                                    1
    ?
    l
    l
                                                    l
                                                    j
                                                    l
                                                            lAffirm ative D efense
                                                                                .
                                                                                   tignedbyJudgeKennethA.Marraon4/29/2020.Se
                                                             attacheddocum entforftllfdetails.(ir)(Entered:04/29/2020)     '
                                                                                                                            e
    ' 04/29/2020 l 617 No-rlcE ofstriking 6l4 èertificateofservicefiled b'
    r                                                                    yOCW EN Loan Servicing
    i
    l                                               l       Luc,pHH Mortgagecorporation,ocwenMortgageservicingInc.,ocwen
    j                                               j       FinancialCorporation byOCW EN Lvan'ServicingLLC,Ocwen Financial
    l
    )
                                                    '
                                                    j       Corporation,OcwenMortgageServtcing qnc.,PHH MortgageCorporation
    !                                               j       (Azuero,Catalina)(Entered:04/29/2020)
    i 04/29/2020 I 6l8 CERTIFICATE OF SERVICE byOCW EN Loan Servicing LLC,Ocwen Financial
    7
    l                                               '
                                                    I       corporation,o cw en M ortgage àervicing Inc., pHH M ortgage corporation re 6l2
    (                                               l
                                                    j       Response/Reply (Other),(Azuero,Catalina)(Entered:04/29/2020)
                                                                                               .


    k 04/30/2020                                    ( 6l9
                                                    j       Intervener Response to Parties JointO pposition to M otion to Intervene filed by
    i                                               j
                                                    C
    !                                               j       JaniceW olkGrenadier.(Attachments:#.  1Exhibit,#2 Exhibit,#; Exhibit,#4
    !
    1                                               I       Exhibit, #:Exhi
                                                                          bitljao)(Additionalkattachmentts)adàed on5/4/2020:Attachment
    ;
    !                                               l
                                                    l
                                                            #:ExhibitRefiledTranscri ptofMotionsHearing)addedon5/4120asoriginal
                                                            spbm ission atexhibit2 had sections thatw ere illegible.Modified on 5/4/2020
        j                                           )          .
                                                    )        (bms).(Entered:04130/2020)
        1 04/a0/2020 l
        ,            . 620                                  M o Tlo N forEx- parte com m unication to play taped conversation betw een Jw o
        l                                           l
                                                    I       and A m anda christine Roberson/Law yerforC FPB on April16,2020.by Janice
        l                                                   wolkGrenadier(jao)(Entered:04/30/2020)
        l                                           1                       .



        ) 04/30/2020 l 621 Noticeto ScheduleHearing Regardingre619IntervenerResponseto Parties
        1
        :
                     1
                     ,     JointoppositiontoMotiontoIntervene,620MOTION forEx-parte
        i                                           i        com m unication to play taped c onversation betw een JW G and Am anda c hristine
        !                                           l
        j                                           j        tslbter
                                                             R     yso
                                                                     ;n
                                                                      ;(jaswiyuejz
                                                                                 fo
                                                                                  srCFPBonApriIl6,2020.byJaniceWoIkGrenadier.(jao)
        )
        l 04/30/2020                                l
                                                    ; 622    O R DER denying 620 M otion forEx Parte Com m unication.Signed by Judge
        '
        k                                           l
                                                    '        Kenneth A . Marra on 42012020.See attached documentforfulldetails.(ir)
        l                                           j
                                                    I        (Entered:04/30/2020)
   Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 3 of 35
ThatOnvoraround April6,2020 JW G Interyened due to the foreclosure Ofherhom e at15 W .Spring St.,
Alexandria,VA 22301.ThatIntervenercan nètfind an HONEST COURT thatwillIook atthe information
and the crim inalacts and actions ofm any. Thatnew evidence shows thatthe M anagem entOf
O CW EN/PHH is nOtdealing w ith the public in good faith.


ThatJW G had reached outto Leon Cooperm an,investor,due to the conversations JW G had with past
em ployees ofO CW EN /PH H,w hO stated clearly thatm any crim inalacts and actions in foreclosure were
taking place.

Afterthese calls JW G started receiving notices from O CW EN/PHH/NeW ReZ thatthey w ere investigating an
issue. JW G neverreached outto the above.

In courtthe Iawyers forO CW EN/PHH/NeW ROZ stated JW G waS harassing O CW EN etal-true factthe
opposing side was sending JW G the Ietters.

The Judge is from 4 1
                    4 hours aw ay,Troutm an Pepper Ham ilton Sanders lawyers forO CW EN used an attorney
friend ofthe Judge 41/2 hours aw ay. This ensured O CW EN a w in in Virginia.

This Judge has ignored thatOCW EN attorney who stated W ells Fargo Bankowned the Ioan,and thatwhen
JW G tried to putinto the record this w as a lie as W ells Fargo Bank putinto a Notarized Statem entthatthey had
nothing to do with any Ioan on 15 W ,Spring St.. Again the Judge ignored such inform ation.


This shows h0w the O CW EN Iawyers are all
                                         ow ed to go into the courts and LIE and the Judge ignores it. This
is a pattern and practice aIIacross the Uni
                                          ted States OfAm erica.


There is nowhere foranyone to go forhelp.Thatthe factthis case started in 2017,and the schem esthey have
been able to getaw ay w ith since then,shows they have no rem orse and w illonly continue to do as they have
done.

Thatthe Iawyers forO CW EN/PHH are m aking M ILLIO NS yearl
                                                          y to Iie in courtand supportfraudulent
docum ents.


ThatJudges W hO have a financialconflictIook the otherw ay,are allow ing illegalforeclosures.

M any ignoring the crim inalactivi
                                 ty have stock interests,m any citizens don'tunderstand the gam es thatthe
ManagementofOCW EN are playing. How doy0u go from astockworth Iess $.50 centsturns into $22.00 a
share overnight.
          Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 4 of 35

JW G understands how her5 shares worth$2.50 approx jovernightbecame 1share of$22.00.Thatwas
created to keep them on the New York Stock Exchange.


ThatafterJW G contacted LeonCooperman and told him aboutthe çrim es ofOCW EN,evensending him
docum ents, Cooperm an w entaIloverthe new s m edia ''BUY OCW EN''.he is a public figure thatw hen you
google he w illtellyou w hatstocks to buy. He is the Principle ofO m ega Investm ents.

He has stated in Gam e Stock hom e traders should be stopped.

t.EvlN Rh'
         f
         ipo RT

               N RY H E D G E FU N D B ILLIO NA IR E
 LEO N CO O PERMA N 1: MA D AT
G A M E S TO P R E D D ITO R S FO R
''A TTA C K IN G W EA LT H Y P E O P LE''


BY BESS LEVIN
''
J. kûk.E
       'sjt-:
            1pn
              .$j'.
                  '?.N?'f'u>.(l)..''z>.dv'):/-l.4s1.

''Tl3e reason the m arketis doing w hatit's doing is people are sitting athom e getting theirchecks
from the governm ent,okay,and this fairshare is a bullshitconcept.''
                                                         '       :.;
                                                                    7.
                                                                   ..        ,       ;''')'.
                                                                                           .!. .
                                                                                 .
                l Case 9:17-cv-80495-KAM Document 767 Entered
                                                            -
                                                            .q
                                                             7'':'(' on FLSD Docket 03/22/2021 Page 5 of 35
                l                                                            '
                IAsyou,veprobably heard by now sharesofGam estop,the video gam e l.etailer, have surged
                h                                   ,
                1

                ;
                .
                    approxim ately agazillionpercentin ihepastsixm onths,spildngsharply inthelastseveraldays.You
                -          .

                    m ightNvonderwhy thathappened,given thatm ostpeople don'tgo to the storeto buy video gam es
                '
                .anynaore,particularly during a pandem ic,and the shol'tansweristhata gaggle ofsm all-tim e tradels,
                j                     '
                /manyofthem postersontheRedditforum r/wallstreetBets,decided itwould be both funny and a
                !   '

                I
                    bitofcosm icretribution forthem to drive up the price ofGam estop'sshares,screuing overthe hedge
                    fund m anagerswho'd betthecom pany'sstock wasgoing to drop precipitously.
                2
                    Read M ore: https'
                                     .//-    xvanityfairxcom /news/zozl/oN leonrcooperm an-gam estop-rant

                    Cooperm an is no differentthan B ernie M adoff. M adoffatIeaststole from his counterpartthe R ICH.
                    Cooperm an is stealing from M iddle A m erica. Cooperm an is no Robin Hood helping the poor.
                                                                         .

1
.
    .
            j                                                '
            j ItisMr.Cooper,NewRez,OCWEN/PHH,BrookfieldwhotheinsidersofOCWEN saytowatch.Cooperman
            l has Iarge ownership.
            I
            r
                    Billionaire Leon itl-ee''Cooperm anlhad very hum ble beginnings as a plum berwho grew up in a
                    Jewish fam ily in the Bronx.Aftergraduating from the Colum bia Business Schoolin 1967,
                    Coopermanjoined Goldman Sachs and worked hisway up totop roles Iike CEO ofGoldman Sachs
                    Asset M anagem ent,CIO and head ofGS CapitalGrowth Fund.He Ieftthe firm after25 years and
                    founded Omega Advisors,a $3.4 billion hedgefund based in New YorkCity.In 2018,Leon
                    Cooperm an converted O m ega Advisors to a fam ily o#ice.An early riser,Cooperm an spentm ostof
                    his Iife in ShortHills,New Jersey.

                    Leon Cooperman isone ofthe mostrespected figures inthe financialworld todaywith over$2.5
            ,       billion networlh as ofFebruary 21.As ofthe end ofthe fourth quarterof2020,O m ega Advisors
                    reported $1.39 billion in managed 13F securities.Itstop 10 holdings accountforabout61% ofthe
                    totalportfolio.

                    Leon Coopermanand Gamestop (NYSECGME)Cooperman spqrked a stirrecently following his
          angry com m ents during an interview w ith CNBC regarding the Gam estop saga.The billionaire said
          thatthe Gam estopwcrisis shows the weaknesses ofthe regulatory authorities.He also said thatthe
          Jffairshare is a bullshitconcept''and a way ofattacking wealthy people.The 77-year-old Investor
        ' believes thatthere is utoo m uch bullishness''in the m arketand he is also worried aboutthe rising
        i fiscaldeficitanddebtIevels.InSeptember2016theSEC chargedthebillionaireand Omega
        l
        i Advisors forinsidertrading related to Atlas Pipeline Partners.The hedge fund agreed to settle the
        l                                            .
        J lhttps://- vyahoo.com/lifestyle/billionaire-lee-cooperman-top-lo-l747zo86z,html
        f                                                                                                                5
        1
        r
        1                                                                                                    .
   Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 6 of 35

chargesfor$4.9 million in 2017.Despite thesecontroversies,Cooperman'sstock-pjcking strategy
rem ains peerless.Om ega Advisors generated m ore than 12% annualized returns since inception
through 2018.

W hatthe articles don'ttalk aboutis his insidertrading charges:


P ublic Statem entz



insider Trad ing C harges
Stephanie Avakian,Acting Enforcem ent Division Director
May 18,2017
uIfapproved by the court,this settlementprotects againstfuture violations while requiring Coopermanand OmegaAdvisors
to pay significantfines fortheirmisconduct. By im posing an independentconsul
                                                                            tantto monitortheirtrading activity,the
resolution helps protectourmarkets from future risk ofinsidertrading.'


                                                TERM SHEET
Hedge fund managerLeon G.Cooperman and his firm Om ega Advisors have agreed to settle insidertrading charges and
beneficialownership reportingviolationsby paying nearly$5million andsubjectingthemselves toonsitemonitoringby an
independentcompliance consultantwith access to theirelectronic communications and trading records.
Thesettlement,subjecttocourtapproval,would conclude Iitigationthatinclblded asignificantruling infavoroftheSEC after
the agency filed its complaintagainstCooperman and Omega in September2016.
Monetary Sanctions
Coopermanand Omega agreed to pay:
       * $1,759,049 in disgorgementofill-gotten gains
       o $429,0411npre-judgmentinterest
       o $1,759,049 in penal
                           ty forthe insidertrading violation
       o $1,000,000 penaltyforthe beneficialownershipreportingviolations(ordered astoCoopermanonly)
IndependentConsultant
To guard againstinsidertrading,Cooperman and Omega mustretain anonsi
                                                                   te independentcompliance consultantuntil2022
(unless OmegaAdvisors ceasesto bea registeredinvestmentadviserpriortothatdate).Theindependentconsultant:
       @ can access,withoutpriornotice,theirelectronic communications,trading records,and research
       e willreview trades by Cooperman and Omega on an ongoing basis
       * willrecom mend improvements and conducttraining

2https://-   .sec,gov/news/public-statement/statement-leon-cooperman-settling-insider-trading-charges
                                                                                                                       6
   Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 7 of 35
       @ .willreportto the SEC
Monlh/y Certifications
       * Cooperman and Omega mustmake monthly certifications thatthey were notaware ofmaterialnonpublic
          informationpriortoany securitiestradessuchthatthetradeswouldviolateSection 10(b)ofthe ExchangeAct.
BeneficialOwnership
       @ Cooperman and Omega shalloutsource theirrequired beneficialownerships filingsto a Iaw firm acceptable to
          the SEC.
       @ Omegawillconducttraining and perform an annualreview ofOmega's beneficialownership repbrting policies
          and procedures.


ThatJW G believes when given inform ation ofcrim inalactivity in a com pany,asking that
com pany to investigate itby aI1appearance,then going public and suggesting people buy itis
notin the bestdnterestofthe public orIegal?


Thatthe appearance is the CFPB is doing the bestitcan w ith its hands tied,thatthe Banks &
Servicersignoretheirbasicjobsto ensuretheycan raise the bottom line ofthe top 1% ofthe
Managem entofthe companies and Leon Cooperm an etaI.


ThatLeon Cooperman's outrage atthe m iddle class m aking m oney in the stock m arketstates itall.


         Som e ofthe issues w hy JW G filed Intervene,include the following Iaws broken


ThatOCW EN foreclosed on Janice W olk Grenadiers hom e ofnow 29 years with Forged,Fake
FraudulentDocuments.

Theforeclosuretookplace Onoraround March30,2018 (JW G isstillinthe home)thensenta
Fraudulent IRS 1099-A,(February2019).
The Iawyers forOCW EN -TROUTMAN PepperHam ilton SAND ERS have used an agentM icheal
Martinez to harass and try to getJW G to do a shortsale afterthe Foreclosure. The appearances for
personalgainforIawyers atTroutman PepperHamiltonSanders (LawyerSyed MohsinReza.
The alleged Ioan has now been transferred to NewRez LLC by OC W EN IPHH as of on or
around A ugustz6,2019,rem em berthis Ioan >as forec/osed on by W ells Fargo Bank
 N.A . on oraround M arch 31,2018.

ThatIawyerSyed Mohsin Reza on February 27,2020 sentJW G a m alicious,threatening Ietter,after
having stated in courton oraround Augustof2019 that''W ELLS FARGO BANK N .A.' ow ned the
alleged Ioan.
      Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 8 of 35
On December7,2018 W ells Fargo Bank N.A.filed inthe C ity ofA lexandria Coullthat itw as unab'
                                                                                             le
to locate any lnform ation on such loan and orhom e.

On August7,2019 in a notarized IetterW ells Fargo N .
                                                    A .NO docum ents,records,orothermaterials
existforJanice W olk Grenadierand orthe property at 15 W .Spring Street,Alexandria,VA 22301.

ThatJanice W olk Grenadier owns stock in OCW EN /PHH merge On oraround October4,2018,
NewRezLLC (OCW EN ismoving itsAssistswhich includes and nOtIimitedto Ioansthatdo not
EXIST orshould notsuch asSpring St.)aka New ResidentiallnvestmentsCorp,W ells Fargo Bank
and M r.Cooper.JW G filed 42 Com plaints between 2017 -2019 Ignored by the CFPB.

Violations ofthe follow ing Rules and Laws:

18 USC ï 371 Conspiracy                                     Unfairpractices,: 809 Validation ofdebts,! 812
18 USC ï 1341 Frauds and Swindles                           Furnishing deceptive form s,etal
18 USC j 1343 Fraud by W ire,                               26U.S.C.!Section61A (l)
18 USC :1344 Bank Fraud                                     26U.S.C.!Section1O8 (i)
18 USC :1346 HonestServices                                 26 U.S.C.! Section 451
18 USC j 1348 Securities and com moditiesfraud              26 U.S.C.: Section 1033
18 USC 91349Attem ptand Conspiracy Sarbanes                 U.V.C Section 1.751,CFR 1.752
-    O xley Act                                             SEC Rule 1122 AB
18 U.S.Code ï 66. 6 -Theftorbribery concerning              31 U.S.C.j 3729 FederalFal
                                                                                     se Claim s Act
program s receiving Federalfunds                            Violatio'n ofthe C onsentO rderin 2014 w i
                                                                                                     th the DO J
15 U .S.Code SubchapterV -D EBT CO LLECTIO N                and 48 states including Virginia.C FPB has filed
PRACTICES ! 1692d -Harassm entOrabuse j                     new sui
                                                                  tUSDC Southern DistrictofFlorida W est
1692e -False orm isleading representations ! 1692f          Palm Beach Di
                                                                        v Case No.9:17 - cv-80495
-   Unfairpractices ï 1692g-Validation Ofdebtï              Regs.Sec.1.7O7-3(b)(2)DisguisedsalesOf
1692j-FurnishingcertaindeceptiveformsFair                   property to partnership'
                                                                                   ,
Debt.CollectionAct(FDCPA),91639(g)Requests                  Theftby decepti ve taking
forpayoffam ounts ofhom e I
                          oan 9 806
                                                            IllegalC-pnversion ofRealEstate
Harassm ent,ï807 False and m isleading,9 808

Thatw hen O CW EN issued the 1099-A itdid nOtuse a com pany itw ould have and did use a nam e thatcould
    be a ''PayerAgent''? ALL FDCPA ''debtcollections''OfJW G w ere denied.


This is the ENRO N gam e w i
                           th a twist:

           Take Bad Assets w ritten dow n to 1O% ofthe Originalappraised value
   Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 9 of 35
      Recap them by pulling them into C M BS
   3. O riginate loans to anyone by taking the ti
                                                tle up front- underthe lRS Rules forinstallm entsale
   4. N0w the pOolOfcrap is properly capitalized
      Now am ortize the bad Bank O REO by 10% annually to keep w ithin range ofa qualified investm ent
   6. Assign the am ortized am ountannuall
                                         y to Consum ers as pass-through investors
       and then issue a 1099 A to close Outthese like-kind exchanges in the yearofdispssition
   8. W here the title held by a BA NK TRUSTEE A is released to the payees agentO CW EN
       F0rthe LLC to recastItselfby paying yourw ithholding taxes on the Phantom earnings


The IRS call
           s these tax prom oters and Iiquidation schem es ''genius''intended to beatthe bestintentof
Congresswho is the authoritative guidance underTitle 26.These are passed through Investments.JW G did
notagree to a pass through Investm ent.


ThatJW G claiils againstOCW EN etalforABUSE AND FRAUDULENT PRO CESS by Officers Ofthe Court
actingtowronglytakerealestateofthe PetitionerIocatedat15SpringStreet,Alexandria,Virginia (22301)
undercolorofIaw and fraudulenttrustee process,to intim idate and cause a w rongfulauction on August17,
2017andnOw October5,2017(statinginformationrequestedin2012willbe gi ventoJW G Onoraround
October2,2017),towrongfull
                         ytakeJW G'Srealestatewithoutrightestablished byAUTHENTIC
DOCUM ENTS as REQUIRED BY LAW .

THEFT BY DEC EPTIVE taking:the attorney and trustee acts,undercolorofIaw ,are intentionally designed to
harass and intim idate plaintiffto w rongfully deprive herofherIawfulrights ofow nership,by Brock & ScottPLLC
on oraround M arch 30,2018,


THAT the Defendants,indi
                       viduall
                             y andjointly areactingandactedinbadfaith,fortheirownfinancialinterests
(andnOtthatOfanyclient)to perpetuateafinancialIaw-scam fortheirownadvantageagainstthe Plainti ffunder
colorofIaw ,including breach offiduciary duty to this plaintiff/hom eow nerindicating a LACK O F DUTY O F
CARE,FAIR DEALING AND G O O D FA ITH thatis A PATTERN AND PRACTIC E O F D EFENDA NTS


Defendantconspiracy to enrichthemselves:SERVICER OCW EN AND FO RECLOSURE LAW YER BROCK
AND SCOU ,MCCABE W EISBERG & CONWAY,Parker,Simon& Kokolis,LLC (AND OTHERS)APPEAR
to have designed a fraudulentI
                             foreclosure'scam thattakes personalfinancialADVANTAG E ofhom eow ners by
FRAUD undercoloroflaw,withouta bonafideclient(inthiscase,W ellsFargoM ortgageCO.)THE Defendant's
acts Seek to BENEFIT them sel
                            ves,as Officers Ofthe court,by m anipulating the 'l
                                                                              trustee''system ,to illegally
m ove hom eow nerproperty into foreclosure auction,where the officers ofthe courtare the sole-beneficiaries.
Thi
  s FRAUDULENT SCHEM E,usesillegalintimidationandimproperauctionprocess (ofVirginiarealestate)
TO generate excessi
                  ve profi
                         ts f0rtheirow n Iaw -corporate/trustee PO CKETS
                                                                                                               9
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 10 of 35


In thi
     s case,pursuantto W ells Fargo C EO Office statem ents to JW G and CR PB on oraround August11,2017,
there is no JW G /W ells Fargo Ioan underlying the O CW EN and co defendant's actions.


Servicer-company,OCW EN fraudulentl
                                  y stated,''we have a copy ofa note wegetto collecton.''Forreasons
dem onstrated herein,thatstatem entis untrue,and aIIdefendants have refused to produce any such
instrum ent.UndercolorofIaw,the Defendants fraudulently acted to icollect'a non-existentW ells Fargo N-loan''
by hiring Foreclosure Law yers/BW W Law G roup/Brock and Scott/M CW ,Parker,Sim on & Kokolis,LLC''w ho
ignored the Fourth C ircui
                         tstay on said property - by im properly im plem enting foreclosure and auction
proceedingsfortheirjoint-profit,byacts andomissionsthatareillegalandunethicalundertheIawsofVirginia.
O CW EN W ITH O CW EN LAW YERS M ALIC IO USLY INTERFERED W ITH the rights and realproperty
interests ofJW G ,and have cause extensive dam age and irreparable harm as a result,forw hich the JW G
seeks compensitoryand puni
                         tivedamagesfortheDefendant'sjointillegalactsofpretext,byIawyersand
trustees,undercolorofIaw.ThatO CW EN used i
                                          ts ow n em ployees to im personate thatthey had Pow erof
Attorney forW ells Fargo Bank.


M O RE CAN BE R EAD IN CO M PLA INT FILED DO C KET # 04/06/2020 Docket610 should have C om plaint
and Exhibits:

                                                A Pfo Se Litigant


The I
    aw is very cleara pro se litigantis to be given equaltreatm enti
                                                                   fnotspecialtreatm ent,especiall
                                                                                                 y in a case
w here the intervening Person is a Iawyerand has the financialability to bring in as m any pow erful
unscrupulous Iaw yers to defend hercrim inalactions.

''Pro se plaintiffs are often unfam iliarwith the form alities ofpleading requirem ents.R ecognizing this,the
St/prerne Courthas instructedthedistrictcourtstoconstrueprosecomplaintsliberalk andtoappk amore
flexible standard in determ ining the sufficiency Ofa pro se com plaintthan they would in reviewing a pleading
subm itted by counsel.See e.g.,Hughes v.g oee,449 U.S..5.9-10,1O1 S.Ct.173,175-76,66 L.Ed.2d 163
(1980)(percuriaml;Haines v.Kernes404 U.S.519.520-21,92S.Ct..
                                                           594,595-96,30L.Ed.2d 652(1972)(per
curiaml;seealsoElliottv.Bronson,872Sa'
                                     ?JJ0,21(2dCiL1989)(percuriam).Inordertojustify thedismissal
ofa pro se com plaint,itm ustbe ''beyond doubtthatthe plaintiffcan prove no SetOffacls in supportofhis
claim whichwouldentitlehim torelief'''Haines v.Kernes4O4 U.S.at521,92S.Ct.at594(quotingConley v.
Gibson,355U.S.41.45-46,78S.Ct.99,.     102,2L.Ed.2d80(195733.
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 11 of 35
uFairness ofcourse requires an absence ofactualbias in the trialofcases.B utoursystem oflaw has
alwajy endeavoredtopreventeventheprobabilityofunfairness.NllreMurchinson.349U.S.13% 136
(l95L)''

No officerofthe Iaw m ay setthatIaw atdefiance with im punity.AIIthe Offjcers ofthe governm entfrom the
highestto the Iowest,are creatures ofthe /a< and are bound to obey it''Butz M.Econom out98 S.CL 2894
(1978),
      .UnitedStatesv.Lee,1O6 U.S.at22% 1S.Ct.at261(18823'''Furtheritis theobligationofevery Judge
to honc abide by,and uphold notonly the Constitution and Iaws ofthe State,butthey are bound by the Iaws
and Constitution ofthe United States as well.''State courts,Iike federalco/rls,have a constitutionalObligation
to safeguard personalIiberties and to uphold federalJapy.'Stone tzPowell.428 US 465,483 n 3% 96 S.Ct3037,
49LEd.2d1067(19764''
ltshould be rem em bered in review ofthis Intervene thatJW G could notgeta Iaw yerand has had no
choice butto STA ND U P and SPEA K O UT forherselfw ith no help from any Iaw yers.

                                           RELIEF REQUESTED

JW G /Intervenorincorporates herein by reference alIofthe allegations contained in the above Paragraphs of
this Com plaint.


PRAYER FO R RELIEF W H ER EFO RE,JW G requests thatthis Court:

Enteran O rderOfENFO RC EM ENT Ofa STAY by this courton 15 W .Spring Street,A lexandria VA 22301.X11a
fairand unbiased Judge and Jury hearthis case.


Stay to be in effectuntilcom pletion OfCFPB,SEC ,FTC,and OrDOJ and FBIinvestigations Ofcrim inalacts
invol
    ving JW G in this m atterorfurtherOrderofthe court.


OrderjudgmentfOrJWG and OtherIntervenersthatDefendants havenoclaim Orrighttotheproperty in
dispute. Thatthe ti
                  tle ofthe hom e is reverted back to JW G orofherchoosing.

Enteran orderdecl
                aring Defendants'conductnegligent'
                                                 ,


AwardJW G compensatory,puni
                          tive,exemplarydamagesagainstDefendantsjointlyof$38,000,000.00(Thirty
EightM illion to send a strong m essage ofdeterrence forthis type ofattorney/trustee behavior.


Award JW G reasonable attorney feps and costs.

                                                                                                             11
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 12 of 35
AT the very Ieasta M EDIATO R to review aIIallegations ofIntervenersince the CFPB is ignoring the
harm being done to the public,due to no pow erto protectthe public.

GranttoJW G suchotherandfurtherreliefas'thisHonorableCourtmaydeem justandproperunderthe
circumstànces,includingbutnotIimitedtoappropriateinjunctiverelief.

DATE: March 17,2021

Respectfully Subm itted,


Islvprwzssvc4.- ,,
                 z'''z
                                    '
                         .
                         -.,
                           -.   .
                                        ,


Janice W olk Grenadier
15 W .Spring Street
Alexandria,Virginia 22301
202-368-7178
jt
 p%/prenadierfignnail.colm


l
I
 Exhibit                                    .                                       No.ofpages      '


 1                       SEC com pl
                                  aintLeon Cooperm an

 2                       SEC com pl
                                  aintO CW EN
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 13 of 35

                                        Certificate ofService

      Iceltfy thaton oraround M arch 17,2021,acopy ofthisw asem ailed,hand delivered orsentthrough the
USPS placed in apostage-paid envelopeaddressed to the defendant'satlorney,attheaddressstated below :

Consum er FinancialProtection Bureau: Represented by: Jean Marie Healey

ConsumerFinancialProtection         Email:erin.kell
                                                  y@ cfpb.gov             1700 G Street,N.W
Bureau                              AH ORNEY TO BE NOTICED            '
                                                                          W ashington,DC 20552
1700 G StreetNorthwest                                                    202-435-7957             .
W ashington,DC 20552                Gregory Ryan Nodler                   Email:lawrence.wagman@ cfpb.gov
202-435-7514                        ConsumerFinancialProtection           ATTORNEY TO BE NOTICED
Email:jean.healey@ cfpb.gov         Bureau
LEAD ATTORNEY                       1700 G Street,NW                      MfchaelPosner
ATTORNEY TO BE NOTICED              W ashington,DC 20552                  ConsumerFinancialProtection
                                    202-435-7619                          Bureau
Adam Harris Cohen                   Email:Greg.Nodler@cFpB.gov            1700 G StreetNorthwest
ConsumerFinancialProtection         ATTORNEY TO BE NOTICED                W ashington,DC 20552
Bureau                                                                    (202)435-7866
1700 G Street,N.W                   Jack Douglas W lson                   Email:michael.posner@ cfpb.gov
W ashington,DC 20552                ConsumerFinancialProtection           AH ORNEY TO BE NOTICED
202-435-9584                        Bureau
Email:adam .cohen@ cfpb.gov         1700 G StreetNorthwest                Shirley T.Chiu
TERM INATED:11128/2018              W ashington,DC 20552                  ConsumerFinancialProtection
ATTORNEY TO BE NOTICED              202-435-9151                          Bureau
                                    Email:doug.wilson@cfpb.gov            1700 G StreetNorthwest
Amanda Christine Roberson           AH ORNEY TO BE NOTICED                W ashington,DC 20552
ConsumerFinancialProtection                                               202-435-7592
Bureau                              James Joseph Savage                   Email:shirley.chiu@ cfpb.gov
1700 G StreetNW                     ConsumerFinancialProtection           ATTORNEY TO BE NOTICED
W ashington,DC 20552                Bureau                       .

202-435-9447                        l40 East45th Street,4th Fl
                                                             oor          Stephanie C.Brenowitz
Email:amanda.roberson@ cfpb.gov     New York,NY 10017                     ConsumerFinancialProtection
AH ORNEY TO BE NOTICED              212-328-7007                          Bureau
                                    Email:james.savage@ cfpb.gov          1700 G StreetNorthwest
AturRaviDesai                       AH ORNEY TO BE NOTICED                W ashington,DC 20522
ConsumerFinancialProtection                                               202-435-9005
Bureau                              Jan Edwards Singelmann                Em ail:
1700 G StreetNorthwest              ConsumerFinancialProtection           stephanie.brenowi
                                                                                          tz@ cfpb.gov
W ashington,DC 20552                Bureau                                ATTORNEY TO BE NOTICED
202-435-7978                        1700 G StreetNorthwest
Email:atucdesai@ cfpb.gov           W ashington,DC 20552                  Tianna Eli
                                                                                   se Baez
ATTORNEY rq BE NOTICE6              202-435-9670                          ConsumerFinancialProtection
                                    Email:jan.singelmann@ cfpb.gov        Bureau
Erin Mary Kell
             y                      TERM INATED:07112/2019                1700 G StreetNorthwest
ConsumerFînancialProtection         ATTORNEY TO BE NOTICED                W ashington,DC 20552
Bureau                                                                    202-435-9454
1700 G StreetNorthwest              Lawrence DeMille-W agman              Email:tianna.baez@ cfpb.gov
W ashington,DC 20552                Consum erFinancialProtection          A TTORNEY TO BE N O TIC
202-435-7367                        Bureau

ConsolPlaintiff: Office ofthe Attorney G eneral
State ofFlorida,Departm entof LegalAffairs

Blaine H W nship                    PL-01,The Capitol                     Fax:850-488-4872
Office ofthe Attorney General       Tallahassee,FL 32399-1050             Em ail:
GeneralCivil-State Programs         850-414-3657                          Blaine.winship@ myflori
                                                                                                dalegal.com
                                                                                                           1
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 14 of 35
LEAD ATTORNE Y                                                           Suite 615
ATTORNEY TO BE NOTICED                Sasha Funk Granai                  Tampa,FL33602
                                      Office ofthe Attorney General      813-218-5364
JenniferHayes Pinder                  3507 E Frontage Road               Fax:813-272-3752
Office ofAtty.Gen:,State ofFI
                            a.,       Suite 325                          Em ail:scott.fransen@flofccom
Dept.ofLegalAffalrs                   Tam pa,FL 33607                    LEA D ATTORNEY
3507 EastFrontage Road                813-287-7950                       ATTORNEY TO BE NOTICED
Suite 325                             Email:
Tampa,FL33607                         Sasha,Granai@ myfloridelegal.com   Catalina E Azuero
813-287-7950                          LEAD ATTORNE Y                     Goodwin ProcterLLP
Email:                                ATTORNEY TO BE NOT/CE'D            100 NorthernAvenue
jenniferapinder@ myfloridalegal.com                                      Boston,M A 02210
LEAD ATTORNEY                         ScottRay Fransen                   617-570-1000
ATTORNEY TO BE NOTICED                1313 N.Tampa St,                   Email:C/hzLleror/t
                                                                                          ltltldwinlawacollg
ConsolPlaintiff: O ffice ofFinancialRegulation
State ofFlorida,Division ofC onsum erFinance


Jenni
    ferHayes Pinder                                                      JoaquinAlvarez
(Seeaboveforaddress)                  ScottRay Fransen                   Office ofFinancialRegulation
LEAD ATTORNEY                         (Seeaboveforaddress)               200 EastGaines Street
ATTORNEY TO BE NOTICED                LEAD ATTORNEY                      Tallahassee,FL32301
                                      ATTORNEYrö BE NOTICED              8504109554
Sasha Funk Granai .                                                      Email:joaquin.al
                                                                                        varez@flofccom
(See aboveforaddress)                 Catalina E Azuero                  ATTORNE Y TO BE NO TICED
LEA D ATTORNE Y                       (Seeaboveforaddress)
ATTORNEY TO BE N OTICED

lntervenorPlaintiff:   Robynne Fauley 09/2018
12125 SE Laughing W ater
Sandy,O R 97055
PRO SE

Intervenor Plaintiff: Denise Subram aniam 9/2018
13865 SW W alkerRoad
Beaverton,O R 97005
P RO S E

DEFENDANT:
OCW EN FinancialCorporation (a Florida corporation)
BridgetAnn Berry                      Buckley LLP                        1900 N street Nw
Greenberg Traurig                     1133 Avenue oftheAmericas          w ashington,Dc 20036
Phillips Point-EastTower              Suite3100                          202-346-4000
777 S FlaglerDrive                    New York,NY 10036                  Fax:202-585-6600
Suite 30OE                            212-600-2310                       Email:
W estPalm Beach,FL 33401              Em ail:                            srosesmith@ goodwinlaw.com
561-650-7900                          mprevin@ buckleysandleccom         LEAD A TID RNE Y
Fax:655-6222                          LEAD A TTO RNE Y                   ATTORNEY TO BE NO TICED
Email:BerryB@ gtlaw.com               PRO HAC VICE
LEAD ATTORNE Y                        ATTORNEY TO BE NO TICED            Thomas M .Hefferon
A TTORNE Y TO BE NO TICED                                                Goodwin ProcterLLP
                                      Sabrina M.Rose-smith               1900 N Street,NW
Matthew P.Previn                      Goodwin ProcterLLP                 W ashington,DC 20036
g           l                        '                                                                    .
            l                                          ,   .j .,:; .           ,.,:. .y
                                                                                      ..j:
                                                                                         j
                                                                                         )
                                                                                         ykj
                                                                                           .y
                                                                                            tr
                                                                                             $:
                                                                                              (
                                                                                              jj
                                                                                               t
                                                                                               .
                                                                                               ::
                                                                                                y)
                                                                                                 j;
                                                                                                  ,...
                                                        k! ((
                                                            :
                                                            .g on FLSD
                                                                   .' .. Docket 03/22/2021 Page 15 of 35
                                                                   '
                                                   '
            :     Case 9:17-cv-80495-KAM Document 767 Entered;         vt. ,


            izoza4e-4ooo
                   -                                                                                          vattl
                                                                                                                  aew s.s'aeldon
            ' Email:thefferon@ goodwinlaw.com    Laura S,Craven                                               Goodwin ProcterLLP
                LEAD AH ORNEY                    Goodwin ProcterLLP                                           901 New York Avenue,NW
                PRO HAC VICE                     100 Northern Ave                                             W ashington,DC 20001-4432
                ATTORNEY TO BE N OTICED          Boston,MA 02210                                              202-346-4000
                                                 (617)570-1000                                                 Email:msheldon@ goodwinlaw,com
                Amanda B.Protess                 Email:Lcraven@ goodwinlaw com                                PRO HAC VICE
            .   Goodwin ProcterLLP               PRO HAC VICE                                                 ATTORNEY TO BE NOTICED
            .   620 Eighth Avenue                ATTORNEY TO BE NOTICED
                New York,NY 10018-1618                                                                        Tierney E.Smith
            ' (212)813-8800                      Laura Stoll                                                  Goodwin ProcterLLP
                Email:Aprotess@ goodwinlaw.com   Goodwin ProcterLLP                                            901 New York Avea,NW
            ' PRO HAC VICE                       601 South Fi
                                                            gueroa Street                                     W ashington,DC 20001          '
                ATTORNEY TO BE NOTICED           LosAngeles,CA 90017                                           (202)346-4000
            i                                    (213)426-2625                                                 Email;
            6 Andrew StuartWein                  Email:l
                                                       stoll@goodwinlaw.com                                   Tierneysmith@goodwinlaw.com
            ! onssxsEao w Aunlo,p.               sno l
                                                     y c w cs                                                 im o ,/mc w cs
            i 777SoFlaglerDr                     ATTORNEY TO BE NOTICED                                       ATTORNEY TO BENOTICED
                suite 300E
                W estPalm Beach,FL 33401         Matthew L.Riffee                                             W Kyle Tayman
                561-650-7900                     Goodwin ProcterLLP                                           Goodwin Procter,LLP
                Fax:561-655-6222                 901 New York Ave.,NW                                         901 New York Avenue,NW
            ! Emaii:weina@ gtlaw.com             W ashington,DC 20001                                         W ashingtonpDC 20001
        l ATTORNEY TO BE NOTICED                 (202)346-4000                                                202-348-4000
        l                                        Email:MRi
                                                         ffee@goodwinlaw.com                                   Email:KTayman@ goodwinlaw.com
        t catalina E Azuero                      PRO HAC VICE                                                 PRO HAC VICE
        2 (See aboveforaddress)                  ATTORNEY TO BE NOTICED                                       ATTORNEY TO BE NOTICED
                ATTORNEY TO BE NOTICED

                OCW EN LoanServicing,LLC (aDelawareLimitedLiability Company)                                       .
                BridgetAnn Berry                 Amanda B.Protess                                   '          .
                (Seeaboveforaddress)             (See aboveforaddress)                                        Matthew L.Riffee         '
                LEAD AH ORNEY                    PRO HAC VICE                                                 (See aboveforaddress)
                AH ORNEY TO BE NOTICED           ATTORNEY TO BE NOTICED                                       PRO HAC VICE
i               Matthew P.Previn                 Andrew StuartW ein
                                                                                                              ATTORNEYTOBENOTICED
    '
                (See abovef0raddress)            (Seeaboveforaddress)                                          Matthew S.Sheldon
        l       LEAD AH ORNEY                    AH ORNEY TO BE NOTICED                                        (Seeaboveforaddress)
                PRO HAC VICE                                                                                  P80 HAC VICE
                AH ORNEY TO BE NOTICED           Catalina E Azuero                                            ATTORNEY TO BE NOTICED
        '                                        (See abovefogaddress)                                                  .
                Sabrina M .Rose-sm i
                                   th            ATTORNEY TO BE NOTICED                                       Tierney E.Smith
                (See aboveforaddress)                                                                    ' ' '(Seeaboveforaddress)
l
I               LEAD ATTORNEY                    Laura s.craven                                               PRo HAc VICE
                ATTORNEY TO BE NOTICED           (See aboveforaddress)                                        ATTORNEY TO BE NOTICED
                       .                         pRo HAc w c8
                Thomas M .Hefferon               ATTORNEY TO BE NOTICED                                       W Kyle Tayman
                (Seeaboveforaddress)                                                                          (See aboveforaddress)
        .       LsAo AvvoRnEv                    Laura stoll                                                  PRo HAc vlcE
        . PRO HAC VICE                           (See aboveforaddress)                                        ATTORNEY TO BE NOTICED
        : ATTORNEY TO BE NOTICED                 FW O HAC VICE
:                                                ATTORNEY TO BE NOTICED
I
        I

                OCW EN MortgageServicing lnc.(aU.S.Virgin IslandsCorporation)                                                          .
                BridgetAnn Berry                                                                              PRO HAC VICE
  i (Seeaboveforaddress)                         Matthew P.Previn                                             ATTORNEY TO BE NOTICED
    LEADATTORNEY                                 (Seeaboveforaddress)
! j AH ORNEY TO BE NOTICED                       LEAD AH ORNEY                                                Sabrina M.Rose-smith
        !                                                                                                                                   3
        ;
        :
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 16 of 35

(Seeaboveforaddress)                                                 ATTORNEY TO BE NOTICED
LEAD ATTORNEY                     Catalina E Azuero
ATTORNEY TO BE NOTICED             (Seeaboveforaddress)               Matthew S.Sheldon
                                  ATTORNEY TO BE NOTICED              (See aboveforaddress)
Thomas M,Hefferon                                                     PRO HAC VICE
(Seeaboveforaddress)               Laura S.Craven                    AYTORNEY TO BE NOTICED
LEAD ATTORNEY                      (Seeabovef0raddress)
PRO HAC VICE                      PRO HAC VICE                        Tierney E.Smith
ATTORNEY TO BE NOTICED            ATTORNEY TO BE NOTICED              (Seeaboveforaddress)
                                                                     PRO HAC VICE
Amanda B.Protess                   Laura Stoll                       ATTORNEY TO BE NOTICED
(Seeaboveforaddress)               (Seeaboveforaddress)
PR O HA C VICE                    PRO HAC VICE                        W Kyle Tayman
ATTORNEY TO BE NOTICED            ATTORNEY TO BE NOTICED              (See aboveforaddress)
                                                                      PRO HAC VICE
Andrew StuartW ein                 Matthew L.Ri
                                              ffee                    ATTORNEY TO BE NOTICED
(Seeaboveforaddress)               (Seeaboveforaddress)
ATTO RNE Y TO BE NO TICED          PRO HA C VICE

PHH M ortgage Corporation

Andrew StuartW ein                 BridgetAnn Berry                   Catalina E Azuero
(Seeaboveforaddress)               (Seeaboveforaddress)               (Seeaboveforaddress)
ATTORNEY TO BE NOTICED             ATTORNEY TO BE NOTICED             AH ORNEY TO BE NOTICE

M arch 17,2021


/S/v
   psz
     wz
      .zwyV
          Xzgz
             .              .
Janice W olk G renadier
Intervener

CERTIFICATION:Ideclare underpencll andperjury:That No attorney hasprepared orassisted in the
preparationofthisdocument. JaniceWo/kGrenadier -NameofProSePcrty.
   v   ''   z''4w
Is/si-z,.aw(-
            / s'z/      v .

Janice Je lk Grenadie
M arch 17,2021
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 17 of 35

      Tips,C om pëaints,and R eferyals
      Summary Page-Submitted Externally


                           15833-224-410 was subm itted on VVednesday,M arch 04,2020 at
Subm pssion Num ber
05:
  50:
Thi   41 PM
   s PDG     EST
          w ms generated on W ednesday,M arch 04,2020 at05:50:52 PM EST
 Thankyou '  forcontacting the United States Securitiesand Exchange Com mission.Thisatltom atecl
 response confirms thatyoursubmission lnas been received successltllly.W e are alwaysinterested
 in hearing from the public,and yoursubmissionwillbe given carefulconsideration in view Ofthe,
 Comm ission's overallresponsibilities undefthe federalsecurities Iaw s. Please 13ote,hovtrever,thatitis tile
  Commission's policyto concltlctits ilnvestigations on a non-publicbasis il)orderto preserve the intellrity of
 itsinvestigativepfocess.Subjecttothe provisionsOftheFreedom OflnfofmationAct,we cannotflisclose
 toyou anyinforlmation which we m ay gather,norcanbNe confirm the existence ornon-existence Ofan
 investigation,unlesssuch information is made a matterOfpublicrecord in proceedingsbroughtbefore
 the Commissionortlle courts.Therefore,this may be the only l 'esponsethatyotlreceive'   . 1'
                                                                                            fyou wantto
  Iearn more.abouthow the Cornmission handles inquiries Orcolnplaînts,please visithttp://www.sec.ljov/

    lqtalairlfijnfo- tijnscom plaint,shtnll.
  col
    '




    Please selectthe option thatbestdescribes yourcom plaint.
 Q:
 A:M unicipalsecurities transactionsOrpublic pension plans


  Q:M easeselectthespecific categorythalbestdescribes yourcom plaint.
                                                                                                                          )
                                                                                                                          vl
  A;Other

  Q:lnpourovtm words,describetheconductorsituation you arecomplaining about.
                                          sale ofsecurities,including thingsIil
                                                                              rtl67()flirischem es Pyram id schel
                                                                                                                -nes I
                                                                                                                     -ligh-
  A:Frau
       ddu
    Yiel   lentor
         jnvest  unrPr
               ment ekister
                      ogr  edsoThef
                          am   ffert
                                   or
                                    ormisappropriation offunds orsecurities Manipul
                                                                                  ation ofa securi
                                                                                                 ty's price or
      volume lnsidert/adingFalse f
                                 :)1
                                   'misleading statementsaboutacompany (includingfalse ormisleadingSEC reporls
      orfinancialstatements)Failuretofile required reportswiththe SEC Bribery0f,orimproperpaymentsto,foreign
      officials R audulentconductassociated with m tlnicipalsecuritiestransactionsorpublic pension plan ThatLeon
      Cooperman when he wentOn CNBC on oraround Febrtlary l8,2020 recom mending OCW EN stock had inslder
      information by aIIappearance phone calls and em aifs.ltappeaf'  sthe stock rose from his endorsementon February
      18,2020.Leon Cooperman had insiderinformation ofthe Frauds ofOCW EN,from a conversationwith Janice
      W olk Grenadierand then from the attached emails -Thaton February 5,2020 Janice informed him she was in
      contactwith insidersofOCW EN /PHH and itappeared and orthe employees thathad been letgo believed it
      was going to be going into Bankruptcy and Orclosing Its doors.Thatthe attached shows the stockon Febrtlary
zg'.N.'
      t'w
        %lN1'lII
                Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 18 of 35
               '-xz
                  -'vx
    ,9(t:
-. .,        ':....6z.
        .k%k?.       %                  p
'
  >'t
 ..
tt   )'
      t
      x
      w.
      ''
       u) ;t    -o
                 Xx,     j
                         * s.) o     lalntsyan          eferrals
i
t.?
 ,;
  i
  '
  t
    i
  y.L
    .
    #
    )
    j
    +
     ,e
     -'
     ?,
      ur'
      ' j
             !
             y
             j
        V.;C'@
             k
             .
             )
             :
             j
             f
              q
              y
              ,
              '
              q
              ,
              k
               -.
               lk'
              ,.
                   1
                  aj                                .tted ExternaI1y
(:u:so,.'. sy.lj:.rjjrj?.pprk'yl
.s' -
          .-                   scp
                                 / sur
                                     nm a Page-Subm l
                    /
a 4.
,  kq
    .,
     f
     G'..:u
          ': , a
           'y;k ..-.'
-l Z-ztl'y
     <Sl'ix .v,.sz-
N.v../



                  5,2020 was$1.18 -on February20,2020 itwas $1.49 Below:the articles etc on the internetThe listOfemails
                  Attached The Iistofem ails The emails and inform ation Ofcrim es thatOCW EN etalare colluding;Thè FAKE and
                  foreclosure fraad,the massfabrication ofmortgage documents in state coufts by banks attempting to foreclose
                   onme,thebanks,servicers,mers,thejudicialsystem haveresortedtothisillegalscheme.Whydidtheymock
                  up the docum ents and notprovi    de the realones? The banks,servicers and lawyersfigure tlley have enough
                  poweroverregalators,politicians and the courtsto getawaywith itThe banks,servicers and Iawyers resorted
                  lo fake documents,,did knowingly and willftlll y combine,conspire'confederate and agree with others to com rfiit
                  certain offenses,to wi  t:a,execute and attem ptto execute a scheme and artifice to defraud,and to obtain m oney
                  and propertybymeansofmaterialfalsa andfraudulentpretenses,representationstand pfomises,byutilizingthe
                  Uni ted Statesm ailand private and commercialinterstate carriers,forthe purpose ofexecuting such scheme and
                  aftifice,in violation ofTitle 18,United States Code,Section 1341 ',and,b.execute and atlèmptto execute a schem e
                  and arti fice to defraud,and to obtain m oney and pfoperty by m eans ofm aterialfalse and fraudulentpretenses,
                  representations,and prom ises,by transm itting and causing to be transm itted by m eansofwire communications
                  in interstate and foreign comm erce,writings,signs,visualpictures,and sotlnds'forthe purpose ofexecuting such
                  scheme and artifice,in violation ofTitle 18,United States Code,Section 1343.W hich include and are notlim ited
                   to 18:1349 CO NSPIRACY TO COM MIT BANK FRAUD 18:1344 BANK FRAUD;18:2 AIDING AND ABEU ING
                   182
                   .
                     1005 FALSE STATEMENT IN BANK RECORDS 18:1005 Appearance FALSE STATEM ENT TO A BANK
                   EXAMINER 18:215 (a)(2)RECEIPT OFA BRIBE BY A BANK OFFICIAL Mannerand Meansofthe Conspiracy
                   andSchemeandArtifice The Banks,Servicersapd Iawyerslacka legitimate chain otownershipon15W .Spring
                   Street,Alexandria Va 22301 and no cleartitle willeverbe established by the courts as no hearing withouta Bias
                   Judge is possible.Using forged and fabricated mortgage documents.The Iawyersand Servicerà have stated W ells
                   Fargo N.A.isthe ownerofthe Ioan.But,W ells Fargo N.A.Bankstates clearly and in a notarized documentthey
                   have no information on any such alleged Ioan.W ells Fargo BankN.A,em ployee stated clearl y thataIIyou had to
                   do was run the address etalthrough Mers.M ers has no record and has had no record yetdocuments fileclagainst
                   the home were created by Docx.The examined documents forSpring Streetand otherproperties investigated
                   show a scheme ofmoney Iaundering,Sec Fraud and many othercrimes.Thaton Feb 24,2009 and June 18,
                   2009 putthis property on the balance sheetofLasalle Bank aka Bank ofAmerica and W ells Fargo Bank N..A.in a
                   Mortgage Back Security Lasall e Bank NationalAssociation ,as Trustee forStructured Assetlnvestm entLoan Trust
                    Modgage Pass--rhroughCertificates,series2003-BC6byAmericanI-lome kortgage ServicingkfncasAttorney
                    in Fact.Thatonoraround April22,2013OCW EN didAffidavi
                                                                        tofLostAssignmentputtingthehomein MBS:
                    W ells Fargo Bank.NalionalAssociation,asTrustee forOption One Mortgage Loan Trust2005-2,Asset-Backed
                    Certificates,Series 2005-2 The Banks claim no knowledge ofany such loan.M ERS >tates no knowledge ofany
                    information on any Ioan on 15 W .Spring Stfeet,Alexandfia,VA 22301-a home foreclosed on M arch 2018,See
                    attached documentsthe lastEmailhas the docum ents ofthe lRS complaint.ThatJanice W ol   k Grenadiernow has
                    a hom e loan and no hom e in hername on the Balapce Sheets ofOCW EN /PI  -IH traded on the stock marketas:
                    OcwenFinancialCorp(OCN)andNEW Rezthatistraded onthestockmarketunder;New ResidentialInvestment
                    Corp.(NRZ)

             Q:8reyou having orhaveyou had difficulty getling accessto yourfundsorsecurities?
             A:Unknown


             Q:Did pou suffera loss?
             A:Yes
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 19 of 35
       Tjps,Com piaints,and R eferrals
       Summary Page-Sublnitted Externally




Q:EnteramountofIossto nearestdollarwithoutcharacters(e.g.,15000,not$15,(1B9.00).
A:39000000


Q:Whendidyoubecomeawareoftheconduct?(mmldé/yypy)
A:03/01/2020


Q:Whendidtheconductbegin?(mm/dd/yyyy)
A:02/05/2020


Q:Istheconductongoing?
A:Unknown


Q:Hastheindividualorfirm acknowledged theconduct?
A:No


Q:How did you Iearn aboutthe conduct? You m ay selectm ore than one answer.
A:Publicl                        almedia(e.g.,Facebook,Twitter,bI0gS,chatroom s,and electronic
        yavailableinformation;Soci
  communitiesofinterest)

Q:Have youtakenang action regardingyourcompiaint? You mayselectmorethan oneanswer.
A:Com pl
       ainedto SEC;Other


Q:Providedetails.
A:Thatthis has to do with M ortgage FRaud -thatwhen trying to settle a situation tufned into Leon Cooperm an
  taking by alIappearance insiderinformation Igave him and thathe was aware ofthatIwastelling the trtlth from
   docamentslreceivedfrom OUWENtogoingpublicsupportingandpromotingthestock.
pe, -j.hbN.4lpYuv   Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 20 of 35
  x-.v        jjx,a..
-- .kfL?
       :pb
         i''.
         -  'ï!-ï,')
                   -iju:.
                        4L-4s
                            -s    .        q,
'  &i( )-.t
$rt?t(!&Eèè
      ..   .
           ,
           '
           -
           ,
          @t
    -. . .-(
           ï
           '
           :
           j
            .
            z
            .
             :
            ::.
            .
            !
            /
            t
                .
              j1-
              :
                  +r
                  -
                  ' ,'
                    '.
                     ,
                     k,;''
                         ,..&y .:
                         yyz
                :d1-.'clt.
                  ...
                             .. 2 s, o    Ialnts,an   eferrals
yt%,o
  .
      ) ,l,t'- ;:
                j        .
                                      .         ,      .
s
'lt
  i;
   (-
zAwt
.    ?i
    t.
     w
    .t
      r,
      v
        ,i
         4.4,.
       kr1.
             r.v!i
                 ,
                s.x
                  pt
                   :
                   t
                   '
                   A.
                    &
                    )
                    -:
                     '-
                      ?
                      y
             :.4:..xa.-'
                        L
                        o
                        y
                       ,.
                         .
                         , suna
                             .'n'
                                lat
                                  -
                                  .yPage-SubnA
                                             ltt
                                               edExt
                                                   ernally
 #. ,......
N.%'-.Jt
       ?#l1)%i?$Nt,k
                   :/k,
                      .*..'''




              Subject# :
                       l.

              Q:Ai
                 'e you com plaining abouta person orafirm?
              A:Person


              Q:Selectthetitlethatbestdescribesthe person orfirm thatyouarecomplaining aboul.
              A:Executive OfficerOrdirector


              Q:vtfhereisthepersonthatyou arecomplaining aboutemployed?
              A:Om ega Advisors Inc                              '


               Q:Areyou orwere you associated with theperson orfirm whenthealleged conductoccurred?
               A:Yes


               Q:How are you orwere you associated with the personorfirm youare complaining about?
               A:lcontacted him afterseeing the amountofstock he owned in the company to ask him forhelp.


               0 :Person's Title
               #w:1
                  %1-


                Q:FirstName
                A :Leon


                Q:LastName
                A:Cooperman


                Q:StreetAddress
                A:New YorlfPlaza
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 21 of 35
        M ps,Com pzainls,and R eferrals
        Sùm mary Page-Subm itted Externally




Q:Zip/PostalCode
A;10004


Q:City
A:NEW YORK


Q:StateIprovince
A:NY


Q:Countl-y
A :US


Q:MobilePhone
A:9179752570

Q :lfthe com plaintis aboutan entity orperson thathas custodp orcontrolofyourinvestm entsvhave you
had difïiculty contarting thatentity orperson?
A:Unknown


  hich investm entproducts are involved?


Q:Selectthetypeofproductinvolved inyourcom plaint.
A:RealEstate


Q:Pjeaseselectthecalegorythatbestdescribes the securityproduct.
A:Reaiestato investmenttrusts


Q:Enterthe tickersym bol,ifIlnown.
              -Case    9:17-cv-80495-KAM   Document 767 Entered on FLSD Docket 03/22/2021 Page 22 of 35
   .'@*      'v
..).:..p$NfJë-j-xx
.-,y.zuc;.
         r
         Ls
          .
          g
          ta
           .gvI  sJx. no          . .           .
(
P
s
x
A'b
  /t
   '
   -
   î
   t
   ig
    ïï
     nl
     '
 ' '. '
> z e
    p
    '
       b
       q
       ot'.
    r'$.à.c
    .
          t
          ,
          .
           ,
           ->At!
           'z.
           p
           ,   l
                 r!yoso
               j - a7 .
                      -
                        onxpl
                           .x
                              adnts,and eferrals
                                            .


.
 .:'
 : ,â.
     :4Yw . - -:.j                     .
   , y kk
        r;#r/ summ ary Pp,ge-Subm ltted Externally
;  o;
  .kvu'        p;7w,v''
      ,.':'r -.,
 ,.p a...;).jx....,e.
.%x./
    ../
      ':r.&..jwAq-q?r..v.
       J.




           /$:O CN


           Q:Entertheproductnamets)
           A:OCW EN




           Subm itter# l


           Q:Jtreyoufiling this tip undertlleSEC'Swhistleblowerprogram?
           A :Yes


           Q:Areyou anattorneyfilling outthisform on bellalfofananonymous whistleblowerclientwho isseeking
           an award?
           A :No


           Q:Fitle
           A :M s


           Q:FirskName
           A:Janice


           Q:Middle Name
           A:W olk


           Q :LastName
           A :Grenaclier


           Q:StreetAddress
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 23 of 35
         Tips,Com plalnts,and R eferrajs
         Summary Page-Subm itted Externally



A:15 W estSpring Street


Q:Address(Continued)
A:Ap


Q:ZiplPostalCode
A:22301


Q:City
A;ALEXANDRIA


Q:StateIProvince
A:VA


Q:Countiy
A:US


Q:Home Telephone
A;2023687178


Q:EmailAddfess
A:jwgrenadier@ gmail.com


Q:W hatisthebestwayto reach you?
A:Email


Q:Areyou reptesented byan attorney in connection withthis matter,orwould you liltelo provideyour
attorney's contactinformation?
A : No
' z,w,t'dk '1t      Case
                      j..
                        >          9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 24 of 35
 '--. -,,.
         4!.,tt
              )? qtsè:;,,N
               tzï                 x
                                   p           ,
 .'
  'j
  .
   '
   ,
   1'
    )'
     jq
      pv'tp
       'y
       .   j
           );j
          -t
           & .b
              j
              ..
               6'
                .,
                 .
                 -j
                 ' ?
                   .-'
                  ..
                     z
                     '
                     .
                      -j
                      s            j s, o    jajntsy an
                                                   ,
                                                             .
                                                                 elkrral:
  f
  -:.-...
        ::..
           ylï
           .  k
              --...
                  -.l -
                      ,                        -,
                                                -. .
  l
  '  -r-; u' ,.
  i*;.'p(..wu:.
   .
                           )f,
              ''t:jrtwjjyj$.
              . .            jr
                             .
                             .jv,j)L-
                                j.  z)
                                    ;j
                                     r
                                       atlml-fla Page-bubm ltted Extelmally
                                       f
                               ,
  y
  x,k'w'
       ku
       ,')r..h'
              k'
               .$.
                 t.o.
                    .z:?I
                        ''
                         k;èax
                           e .z
     .-,J/t  :;
              t-
               .
               x.
                ..:
                        j
                   .x. ..z.s
                             z




               Q:Selectthe professionthatbestrepresentsyou,
               Ih;Otller


               Q:ForOtlAer,pleasespecify.
               .%:Entreprenetlr


                Q:Haveyou reported thematteratisstle inthis submission to yoursupervisof,compliance office,
               w histleblow erhotline,om budsm an,orany otheravailable m echanism forrepoling possible violations at
               any entity you are com plaining about?



                Q:W ere you retaliated againstfoi-reponingthe matleratissue inthis submissioneitherinternallyatthe
                entiiy orto a regulator?
                /A:No


                Q:Hasanyonetaken steps to preventyou from reportingthi:violationto theSEC?
                A :No


                Q:Are(loculnentsorotherinformation being submRked thatcould potentiallyidenti'
                                                                                             ly thewhistleblower?



                Q:Doesthewhistleblowerwantto beeligibleto applyforawhistlebloweraward?
                8:Yes


                Q:1.Are you,orwereyou atthetime you acquiredtheoriginalinformation you are submitting to us,a
                m em ber,oWicerorem ployee ofthe Depak-tm entofJustice;the Socurities and Exchange Com m ission;the
                Com ptrollerofthe Currency;the Board ofGovernors ofthe FederalReserve System ;the FederalDeposit
                Insurancecorporation;theOfficeofThriftSupervision;thePublicCompanyAccountingOversightBoard;
                an(law enforcementorganization;oranynationalsecuritiesexchange,regzsteredsecuritiesassociation,
                reglstered clearing agency,orthe M uniclpalSectlrities Ruiernaking Board?
                A :No
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 25 of 35
       TipspCom pzaints,and Referrals
       Summary Page-Subm itted Externally




Q:2.Areyou,orwereyouatthetimeyouacquiredtheoriginalinformationpouaresubmittingtous,a
mem ber,officer,orem ployee ofa forelgn government,any politicalsubdivision,departm ent,agency,or
instrumentality ofa foreign governm ent,orany otherforeign fingncialregulatory authority as thatterm is
defined in Section 3(a)(52)oftheSecurities ExchangeActof1934(1.
                                                              5U.S.C.Section 78c(a)(52))?
A:No


Q:3.Didyouacquiretheinformation being submitted to usthrough thepedormance ofanengagement
required underthefederalsecurities Iaws byan lndependentpublich.accountant?
A:NQ


Q:4.Are you providing thisinformation ptlrsuantto aO operation agreement% ththe SEC oranother
agency ororganization?
A:Yes


Q:lftheanswertothe question is ''Yes,''pleaseprovide details.
A:lam willing 10 share any and alIinformationto stop these frauds


Q:5,Areyou aspouse,parent,child,ozsibiing ofa memberoremployee ofthe SEC,ordo you ïeside inthe
sam e household as a mem berorem ployee ofthe SEC?
A:NO


Q:B.Haveyouoranyonefeqresentingyoureceivedanyfequest,inquiryordemandthatreiatestothe
subjectmatterofyoursubmlssion(i)from theSEC;(ii)inconnectionvt
                                                             fithaninvestigation,insjectionor
examinationbythe Public Company Accounting OversightBoard,orany self-regulatoryorganlzation;or(iii)
in connection with an investigation bg Congress,any otherauthoritp ofthe federalgovernm ent,ora state
Attorney Generalorsecurities regulatory authority?
A:No


Q:7.Areyou currentl#a subjectortargetofacriminalinvestigation,orhaveyou been convicted ofa
crim inalvlolation,in connection with the inform atlon pou are subm itting to the SEC?
A;No
  ..
znz
 -
   -u
    'kb'     Case
       'q.(pht
             'sx
               1-x                                   9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 26 of 35
 x.,;...,
        - ;5;.,
              r'''.';.,
                      7.;,;7 5..i
                                ).
                                ,>.;'
                                    .q
                                     .:!6.:'s>h
'
l L t,  1$9    o            ..?:
                           1L       j
 à t:
'>
 y
 .
    '
    -
    c
    7')
  p'V
  j-,
  7.(
      l'
    s..
      h
       ry
      -ë
       !
       -
        trjjo
        z
        h
        k..
            s?
             ' )
          );:,
             ;
             ,
             ..
                 Sy t) !x
                        II .
                        lalDtsyaFlt
                           .          F. ,,,.,i
                                                                              eferrals
C
p
z a,
/c?,'
       .
       ..
        ,u   .;
              :,<
                ,
                -
                .-
                 j                .
                                  .                 .x       ...
                                                               -   .. x   .
 , .,
    .   li
         '-h#,
         t   .
             k
             t
             Jq
              J=yf %
2.#îx2d.u...pp,l
               rM
                .t
                   'unuxary page .
                   â
                   -
                 fnt.
                    k.       ?.-.'
                     ?'-.is:t.   ),rcy(G
                                 .
                                        tJ
                                         f'
                                       /:L
                                          '
                                          'rï
                                            jp
                                            x
                                             e
                                 -btlt)m ltted EXtornzlly
                                              v,
                                             .../
                                                         .

.Nxx.; *',..,;)k.,,.            a.-r.xy
      ./       (.i,jqqxkh-a.




                     Q:8.Didyouacquirethe information being provided to usfrom anyperson described ln Questions1
                     through 7?
                     /A: No


                     Q:ldeclareunderpenaltyofperjuryundertheIawsoftheUnitedStatesthattheinformationcontained
                     herein is true,coyrectand com plete to the bestofmy knowledge,information,and belief.lfully understand
                    lhatImay besubjectto prosecuiionand ineligible forawhistlebloweraward if,in my submission
                     ofinform ation,my otherdealings w ith the SEC,ormy dealings w ith anotherauthority in connection
                     with a related action,Iknow ingly and willfully m ake any faise,fictitious,orfraudulentstatem ents or
                     representations,oruse any false writing ordocum entknowing thatthe w riting ordocum entcontains any
                     faise,fictitious,orfraudulentstatem entorentry.
                      A:Agree
'




    z-k-u(
     ct  -tîl'
                l-Case 9:17-cv-80495-KAM Document 767 Entered
             i/kvj                                      -'
                                                                  '            '''
                                                              on FLSD Docket 03/22/2021 Page 27 of 35
    v
    .$
     1
     $t:l:
    :'
     ?   ,:':i.') Tz
          t)       .ps,c Om Pyajnls>and R eferrals
    jAik,  );
            ,.tjs
            4   jy
                jFsummar
                       y page.submjttedExternally
                         .
                                                                                           '
    ),.
      ,
      y.
      4jj$
        .,
         b
         yj
          3yk
          %'v#
            9.-y
               s-   ..
    'cx?
       r.lpçy% .
               '




                l
                l
                1
                '        oocum entxame ,
                                            .
                                                                       oocum entvype
                I
            j                               '

            l
            ?            lF.  .tEPsoN027.
                           ys -
                           '            foi
                                          3r.
                                            -                          arlplication/pcll

            I
            l
                         s,If
                            ns sprillg c
                                       -x 6 Efc'st-
                                                  .lîspoa7,p
                                                           -ol
                                                             z         a.pplicatiorgpdl
                                                                                      '


            l
            i
              4..lfqssprillgExsF-lr-,sohloo6-pol
                                               -                       application/ptl
                                                                                     f
                                                                                     ,.
            l
            i
                         3.Spfiflg lRS C-:14 C
                                             -PSOCMOIII
                                                      JS.fCDF .        application/ptlf
            '

            j
            I
            I            Leol
                            ,Cooperman-Buy OCVVEN r
                                                  --etlruary18,2020-   application/rldf
            1
            I
                         bJ -'i
                              .-G.oogle Docs.
                                            -ladf
            I
            1



            ;            L:.
                           :F'SONO36.PDF                               3gl
                                                                         lliCation/pdf
            k                                               '
                                                            .
            '
            '
            !            EF'soN(
                               ,
                               )as.poi
                               '     -                                 application/rltlt
            1

i           ;            I
                         F-fDCZ
                              JC)NO34-PDF                              zlpl
                                                                          3lication/pdl
            I

        '                EI-
                           3SON033.PDF                                 apl
                                                                         llit--ation/pdf
        i



        I
                         c-psosloaz.pDr-                               applicfl
                                                                              .
                                                                              -tion/pdf
        j                    '
        i
        '
                         Er->SIDNO3I.PDF                               a.pplication/pclf
        j
        i
                                                    '
        1
        I
        1
        !
        i
        I
        !.
        l
        l
    x.'       Case
      tj$hkf;;'
              h
 .,.--..&---mx:              9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 28 of 35
             '.x ...ljx..
 .
 -. .=. r.'
' ,
                h,6.,x
               ..
                ;:,
                  .                    s .
.
 g
 .
 ;
 '
 q
$k
 .
 à
 ,
 >
 .
    '
    t
    .ç
     y
     r
  :,-.
  k
      i
      k
      ?
     ;p
       u
       .
       k.)l
       f
       -  ' x
            é
            yl
            w
           ,.
           -
      k.i'rk..
           .
              >J9)
               s
              pst
                 ,
                 .
                 t
                 y
                 s
                ev
                 .
                 j
              - .,
                  zr-.
                  tn
                     -ï
                      ,y
                      :l
                     zr
                         j
                         /.:J, o       jajntg, aj)       ej'
                                                           errajls
(
)i
 wt
  !
  ')
   i
   .
   vkJ
   ' ,
     '
     .
     )%
      k.
      'y
       r.J      !q
         .agnqey.,
                 h
                 y*
                  .
                  .t
                   )(
                    t
                    )k:
                    >
                    ,
                    : 2
                      ..
                       -
                       '
                       ,4
                        y
                        I$-.ujuluary Page-b
                                          ..
                                           juD
                                             ..n'
                                                ll
                                                 .,
                                                  t't(!d VXtpP.l3ally
 zk
  )..*
     7.. x,.
           :k.(.:
        , ;.
   . <.kk       ;.-.
                .  c.,q
                      f
%...?,.. ,.
         ;
        .,,.
    .z.f.yj   '-:.o''vu,,.
           i,;-
           .
          Dwk.xtT......-
  -.




                                                                        ctjlplicatit
                                                                                   all/tld'
                                                                                          f


                                                                        applicalic)tVpclf
            1

            ;   Case
            /1U2020  9:17-cv-80495-KAM Document 767 XpEntered
                                                      s,Complainton
                                                                 s andFLSD    sDocket 03/22/2021 Page 29 of 35
                                                                       Referral
            !
            !                    .
                                 <t(j
                                    'a-
                                     tts/
                                        'j.s
                                          ,1
                        /6
                         .i+
                         4  i.
                             2ty. (
                                  :'t '.  ;V           > .' . s. ,   .
                        i
                        l                      '
                                                              -.F'-.- :7.t . .
                                                                             .-g..                                       .
                                  j) '$.j,             'z. .' .
                         .
                                               .
                        i
                        L
                        -t'.-.    i
            '
            l
            j           j
                        k
                        .
                        j
                        .
                        $
                        t
                        ,
                         ,
                         k;(q
                            ;y
                             ..(
                         2 ,-.sl
                         .
                               ëS.,
                                  .jj.j:r
                                   .
                                        j
                                        t
                                        -.
                                         h
                                         w
                                         ,..:
                                           .

                                               y       :
                                                       .
                                                       ,
                                                       -
                                                       .
                                                       ..
                                                       . ,:
                                                          ...j
                                                             .,:yy..
                                                                   ,ë
                                                                    ..r
                                                                      se,,
                                                                         .y.
                                                                           ..,..y:
                                                                                 ,,y
                                                                                   ,                                                                   .    ,
                        $
                        .1.
                          4x# .
                             ,    !
                                  :  è,
                                      /-    .)y
                                              t,   .
                                                                                                                                                            .
                             o             .k
                              <à
                               j(i4.
                               $    .'855
                                   u4                  '..,'            .


        t
        I                                                                                                                                                                             l2
                                                                                                                                                                                       ,j-
                                                                                                                                                                                         iI
                                                                                                                                                                                          .
                                                                                                                                                                                          )t:
        ; ubm l
              .ssl
                 .on ' u ber:15892-38 -569 .as su m l
                                                    .tte SuCCOSSfUII On                                           -


          onday, a 11,2 70 at09:30: 2
        ' TllallkyotlfOI'oontacting the United States Sectlritiesand Exchal lgeCtlmlllissi on.Tl1i
                                                                                                 S autllrnatetlret
                                                                                                                 lporlse ConlirrlsthatyotlrStlllni ssi orlIlas
          Ileer)l
                -t?ct
                    li
                     tlellsuccessftlly.M/e are always ifltel-
                                                            estt?d i
                                                                   n Ileal
                                                                         '
                                                                         ingfrorlllhe ptlul
                                                                                          ic,andytltlrSubnlission WillbO.glven Careftllcollsîdefatlollin Vi ew t
                                                                                                                                                               )f
                                                                                                                                                               '
        ' tllf
             aConlfni ssion'
                           s overallfesponsi bil
                                               iti
                                                 estlltlel'tle federalsectlri
                                                                            tiasIaws. Please llote,hpwever,tklatiti s theCon-lmissiosl'spoli cy tflc(Jn(11
                                                                                                                                                         .
                                                                                                                                                         I(:îd
                                                                                                                                                             tï,
                                                                                                                                                               l
        '
                IlA/estigatit lns011a'I
                                      1OC1-I)tlbI
                                                i(;basisintlrdel'10preservotlleinttlgri
                                                                                      ty()fitsitlvestigativeirocess.Stlbjet:tt()ti
                                                                                                                                 leprovisi
                                                                                                                                         onsOftlleFreedolll()f
                lnfflflllalitlnAct,Wecal  lnotdi  SClOSetoy()t1anyinfofnlattonWllichWefilaygarllerjf   1()rf
                                                                                                           lanWOContirnltleexistt lllceOfnon-extsteflce(
                                                                                                                                                       Jfëlt'
                                                                                                                                                            l
                it3veslillation,uflless suchinfornlati on is made a rnatterotptlblicrilcorl.lir1proceedinlp s broutlhtInefore tle Ctll-nmi ssiot)(.
                                                                                                                                                  )1
                                                                                                                                                   *tbt
                                                                                                                                                      acûufts.Tilttl'
                                                                                                                                                                    f:
                                                                                                                                                                     ).
                                                                                                                                                                      tt.
                                                                                                                                                                        )s
                                                                                                                                                                         'e.ll1iS
        .
        '
                rnl tybe the ollly responsf athatyOu receive. IfyOulNal   ltto I
                                                                               eitrn I'
                                                                                      flt
                                                                                        nre aboutI )Ol?
                                                                                                      zllle Colnlnission halldles it
                                                                                                                                   ltltliri
                                                                                                                                          es()rCorllplailts,pl
                                                                                                                                                             ease t/isit
                Iltlrl.
                      '
                      //w zl#-sec-gtlv/complaint/info lipscornpl
                                                               aint-shynll.

        'W hatis yourcomplaintabout?
        t
        k'-'IDleasesclf)
          z            .ctthe optiolltllatbestdesflribesyourcol
                                       .
                                                              nplaint.
                      Materi
                           almi
                              sstatementor(lmissi
                                                oninaCompan/spubl
                                                                icfil
                                                                    ingsOtfinanci
                                                                                aistatements.orafai
                                                                                                  luretofle
                'z' Please select'
                                 tlle specific category tltatbe.stdescribes yotli'colllplaint.
        ,             ConflictsOfinterestbymanagêment
        ;         ,
            '
                J ln yourown words,describ: the conductorsituaîion yotlarecomplaining about.
    '
                   'T17atOCW EN /PHH are m ovi  ng aSSOStSWithtlilattomptOfn0tOWning alything When they go otl
                                                                                                             tOfbusiness al
                                                                                                                          ld                                                                      f
                   ordecl afeBanltRtlptcy,ItisalsoquestionableWhattheNYSE i  sdoing-doesitllel pOCW EN /PHH tol)t1l !this
                       scanloff

    i




    I
    '
    .       -z AreyotlhitviplgorIlaveyouhad(Ii
                                             fficultygettilpgacccsstoyourftlntlgorsectli-
                                                                                        itie.s7                                                                                               '
    I
                      Yes
            '--
                ' Did yot!suffera loss?
                      Yes
    q           r'
            %' EnteramountofIossto neat-estd()Ila1-withoutcharactel
                                                                  -s(e.g.,1f
                                                                           % 99,not$15,û00.(0).
    l
    .                  1000000000

. wv,When diflyoubecomeawareofthecondtlct?tilnlll/tld/yl/pyl
1
1
                      2/1/2012
' '.
                'b'tlllet'
                         tdidthocondtlctbegin? (f
                                                -
                                                nn-
                                                  t/fld/yyyy)
j                                                                                                                                                                                                     '
'                     1/1/23006                                                                                                                                                        .
                -
            v         Is tlleconrluctongoing?
i
1                     Yes
j .y
I                     I'Jas the indivirlualorfirn'
                                                 laclvnow leclgecltl4e contltlct?
l
llttps'
i
'
      .
      //acadiaxsec.gnvscrExtemalWeb/faces/pageWi
                                               ntake.
                                                    jspx?- afrLoop=3z36coalg7gd7z8l&- afrO ndowModeno&nadf.ctrl-stater7zslzaxlllv- lg                                                         1/5
lF ..........-.-..--'..--
                        ,-..
                           -..v.....-...
                                       -.
                                        --
                                         ..
                                          ----.--
                                                ..                          ..'...
                                                                                 '..-..
                                                                                      ''
                                                                                       ...''
                                                                                           -..
                                                                                             '
                                                                                             .
                                                                                             ''
                                                                                              .
                                                                                              '..
                                                                                                '.
                                                                                                 '
                                                                                                 ..
                                                                                                  '..
                                                                                                    '
                                                                                                    ....
                                                                                                       '
                                                                                                       .
                                                                                                       ''
                                                                                                        .
                                                                                                        ''
                                                                                                         .
                                                                                                         ---
                                                                                                         ' .
                                                                                                           '''
                                                                                                             -'
                                                                                                              -----''
                                                                                                                    -'
                                                                                                                     --''
                                                                                                                        -''
                                                                                                                          -''''
                                                                                                                              -'
                                                                                                                               --'---
                                                                                                                                    '
                                                                                                                                    .
                                                                                                                                    --''--
                                                                                                                                   ''
                                                                                                                                         '
                                                                                                                                        u' M*' ' '''*'<'#   '' =' G*' ' '''''*'-'-''-'' '''    ''' ' ' '
            Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 30 of 35
 5/11/2020                                                                mps,Complaintsand Referrals
       Yes
        '
   u.'      l-iflti
                  '
                  kf(li(1yotl1(
                              :
                              ,11,.
                                  11abfJtlt111e.conduct? YOL'nlay Selectmorûthaslofleallsl/ver.
            Collversations-
                          .Interlalbusinessdoculnents;Publ
                                                         icl
                                                           y avail
                                                                 able i
                                                                      nforl-
                                                                           nati
                                                                              on
      '
   --'
            l-lavex/otltaltcn ansraction rellardinf;yourcotuplaint? Yotlnlay sf)Iecttnore than one anshrer.
            Compl
                airled tofi
                          rm;Ctlmpl
                                  ainedtootherregtll
                                                   ator;Colnpl
                                                             ained to SEC;Legalacti
                                                                                  on
  '
   o.       r.
             7i'
               ovitllèdtttaiIf;.
             Sf?vet'
             .     f.
                    r
                    tlkal
                        z
                        vstlils to Ilreveflta Fofeclt)sure




   5
   3!
    .)(
      Jietitht
             la..
                rl
                 qf
                  :h
                   '
                   .                             -fy17t
                                                      '
                                                      )

        OCWC-N A:'JSC-T INVCSTMC-NT CORP Fi1'113


  W hicll investm entproducts are involved?
    '-
  '%
            SelecttI
                   )ç4typeofproductinvolved in yourconlpl
                                                        aint.
            Banlling and consumeffinance prodtlcts
   z   ' Plkëat
              sftSelecttI4t)c0ute
                                .f/ory tllatbestdescribestlhe secttrity pj
                                                                         -llduct.
            Trat
               lltionalMortgages

  -' Ei
      .?lti
          )rt'
             lte ticl
                    tf
                     arsyinbol,i
                               flçnotr
                                     zn.




  n''Al'eyoilfi
              lil)fJlllis tîp tlndertlle SE
                                          -C'Swllistlel
                                                      alovve
                                                           .rprogl
                                                                 'anl?


      ''
  -.        ttreyl
            ,    7tlë'
                     il)attorlley filling outtilis'
                                                  t(:
                                                    /r1'
                                                       1
                                                       '
                                                       $on bel
                                                             '
                                                             lê
                                                              4lfofak'
                                                                     lanonynlouswhistleblov
                                                                                          zverclion'
                                                                                                   ttf
                                                                                                     vllo is seeking (,n atr
                                                                                                                           k
                                                                                                                           -
                                                                                                                           farçl?
           N()
   ..''
   .
  <.. j'
       w*
        .jj.strsjg(j)';e
             )êïf
             u  lit
                  n(a!/!/()I
                           lç
  ''
           1
           k11(I(1,
                  Ie 2.
                      1c'
                        tI'
                          t
                          '
                          ie




i
lttps://acadia.soc.gov/TcfExtemal
                                W eb/faceWpages/inlke.jspx? 1
                                                            +1-001
                                                                 7:
                                                                  x3236():1
                                                                          31979472814,affWindowMnde=o& adf.cM-state=72sh23:m4 19    2/5
                t                                                                                           '
                1
                .
                .    Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 31 of 35
                 /u.
                   /2020                                Mps,compl
                                                                aictsantlReferrals
                '     165LI'
                           USpfing St
                     cV
                     ' zip1PostalCode
                               22301

                juz'cjtg
                l
                l ALC-XANDRIA
                f
                         e               '
                     .,

                !t
                 'State/Province
                I
             1
             j./<Col .            .

             l
             !'               US
                                  lnt1y
             l
                 '
             ' <.'
                             Home Telephone
             :                20236aylga
                    tpe/
:            . - EnvtilAddress
1
!            1
             .
             '                j
                              Wjf-
                                 elaclier@gf
                                           nail-colyl
                     Z W hatistl-
                    ..          te bestvlny to rtzach you?
                             C-nlail
             I
             l

             j.
              a.
               -i
                Al
                 'eyourepresentedbyalattornf
                nform ation?
                                           lyi
                                             nconl
                                                 pecti
                                                     onWit
                                                         l
                                                         3thi
                                                            smatta*
                                                                  jO1
                                                                    -Wol
                                                                       -l
                                                                        d#OtlIi
                                                                              l
                                                                              tetf
                                                                                 lprovideyot
                                                                                 .         lratt
                                                                                               orney'lct
                                                                                                       ll
                                                                                                        ttact
                             No

                    Y selecttlle profession thatllastI
                    '                                -epl-
                                                         esents yotl.
                             Oti
                               ler

                             Fol'Otheq pIease specify.
            I
                             -ret)tll()1
                                       (1(;s/

            :              hd(tvz(r.
                                   /()tIr(
                                         41
                                          )()rt()(1tl1al)1ltttt,rétti6)ï;tj()il1tI)it)6)ttl?rllisïsi()flt()54()tlt-sLT))el'
                                                                                                                          kfis()r,(2()l
                                                                                                                                      111)liihl)tkc!()f'
                                                                                                                                                       fif
                                                                                                                                                         lf?,vn/lli
                                                                                                                                                                  titlf?lnI()îr/f)1'klf)tlii!f),
                           ombudsnaan,orany otheravailable mecbanisfn forreportinq possibleviolationsatany entity you are compïaininljabout?
                           Yes

                 x,
                  '
                  -'Ifyou answered 'Yes,''please provide details.
         .
                              I'
                               l
                               il
                                edacomplaintandWanttt3addtlli
                                                            sinforlnation-ItWasabotltLeonCoopefmanlni
                                                                                                    lliptlatingtl
                                                                                                                '
                                                                                                                leprce0ftI1()Stocl
                                                                                                                                 l
                             forOCNVEN
        ;                    8t1t,Ikncw ()ftheproffthatlheyaremcvi    ngasseslsto(J0Otl  tOfllusi
                                                                                                llessalclOrfilebankruptcy-from
        '
                             colwersations.withinsiclersand frotn (loctlments thatlhave.
                             Myl'
                                lolnewasforcbseclonMarch30,201.
                                                              8. Il(l10w flat?eaI
                                                                                oaninm ynam eundermySS NO. With N()w ReZ aka
                             American lnvestments C'Orl7
        !

        r x-
           ''b1?oI'e b'%,tI,
                           -cttdlictt(,çlIlfjItiil69tf(>l-rt)r)tAl
                                                                 -ti1:(Jt1R()))1tttlt),
                                                                                      -kttit;ï)tl(,i11tIai:s:rtlk)lzzi:;:)itlflt?itk1tlrirdttlrt,f,I1!/ctttt!()trlatitb!t)rttli)rtlf.)t,lclttn1':J
        1
             Yes
        l
        I
        I    lflfl3tlarl17tf
                           /al-t!d srYosjs,PjeIISP j'     )i.OVjjy
                                                                 pyjrjjuajjs.
    '   l
        j
        l
        l
        l
        1
        ,lttps.
              '
              //acadia.sec.govscrEMernale bfaceWpageiintalle.
                                                            jspx? :+1-(1011:73236003197947281& afrO ndowMode=odtadf.clrI-sta!e=72SI
                                                                                                                                  123x1
                                                                                                                                      )n4 19                                                         3/5
        i
        l

        !
            Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 32 of 35
 5/11./2020                                                                                     Mps,Cnmplaintsand Referrals
                It
                 .
                 '1llll)et)il'
                             1(JI
                                t
                                ltlll
                                    ed antlhafrnssed and 1heappearande istlt.  lI
                                                                                aWyel'safe tryinf.lto sp# Iviolatedan Ordel'gatling 1)le
                1
                40r1.1tallting to OCVVIIN /PHH antlV$  /eIlS Izartjo Balll
                                                                         t- Which lhave notdone.




       ''
   -
             I-l
               tlS;anyfalle take,
                                1stepsto pretellty/ot.
                                                     1fl
                                                       -om reporting thisb'
                                                                          itllation to the SC
                                                                                            -C'
                                                                                              ?
             N0
       ''
   w
             /ïl'
                efloctltueljtsorotherinfornxttiollbeingstlblnilte.
                                                                 cltllatcoultlpoten'
                                                                                   tîallyidentil
                                                                                               k thewhistlobfower?
             Yes

       ,,    lllentifyêbvitllparti
                                 culari
                                      tvany doctlnlellts Orotherinformation in potlrBtlllll-
                                                                                           1issiollthat#'
                                                                                                        otlbelieve could reafonably be ellptlcted ttl
             retr(
                 ?al- kotlridentity.
                I
                -.
                 txtf
                    2rSfI
                        'Om OCVVEN /IDF.
                                       IH al
                                           )(INeW ReZ,Letters,emûilsfrom Leon Cooperman,Compl
                                                                                            ailts Witl-
                                                                                                      ltile CFPB,etpl




   %,
    ''t
      ltlt).
      '    sthawhistteblox
                         lerwantto beelilliblf
                                             ltoapplyforawhi
                                                           stlebloweraward?


            '
            .1..Ak'cayotl,orlzvereyot;atthe tiioe yotlacquired tlleorigiflalinforination yotlat'e sullll'litiillg to tIs1a llpfalnbel',officerot'enlployee
            oftllf
                 vDt .partltlf-
                     )        lntt)fJusîicf?;tlleSectlrîtieG and Exchange Conhlnission;the ComptrollcrofthtlCurrency;lhe Boftrd ofGovernors
            OflhcFflflraraiReserveSystonl;theFederalDepositlnsurance Ccrpoi          -ation;tl' iflOfficeofThriftStspervisiol);the Ptll3licCoulpany
            1$ccountikil!OversightBoal'd;any fav?tlnforcemelltOrljanization;Orany nati/llalsecuritiesexchange,registfll'         ed secblritio.S
            asstlf
                 iiation,registered clearing agertcp,(71   -the Mul
                                                                  licipatSecul-
                                                                              itiflt
                                                                                   sRtllflnlakijlg 6
                                                                                                   42oard?


   '' I
  '.
      fkl'
         ltf
           ,ël
             t#lst?
                  zf
                  t?l'to '
                         tilt'
                             !qtlesliollis ''rt
                                              psj''pleast
                                                        zprovide details.
                l
                -l(tv()L)(
                         .
                         ,t)
                           .1
                            )st
                              an(lirl()tfl1
                                          -(3
                                          * 'l/()(3J //!
                                                       -(3/1(3atrl(Jttllk1t
                                                                          )I.
                                                                            i()t)fh/i
                                                                                    rit)ni
                                                                                         a si
                                                                                            lflC):!()JLzp




            ?..,
            .  %t'e '
                    l
                    r
                    /ctl,orbbt'
                              ftrt.
                                  -
                                  )yotlatthctime p'
                                                  otlacquireclthe originalinfonma'
                                                                                 lion yf
                                                                                       atlare stlbl
                                                                                                  niling to tis,a Iuenlber,oflitlef!(N-el
                                                                                                                                        llployet
                                                                                                                                               '
                                                                                                                                               l
   -        ofs'
               tforclitln govcrnînent,anp politica.lsubdi
                                                        vision:departnlont,agcncj',oriqstrulnelatalit.
                                                                                                     y ofaforeign (joverrlrmatlt,t)ranp othfar
            ftnrfpigi-
                     lfîi3c4Tlcialrefjulatoryatl
                                               thorityastllatterntisdofinedinSection3(a)(52)()ftl1t:Secul
                                                                                                        'iticsExchangeActof1934(15U-S-C,
            Sf zctitln7fl(;(a)(52))'?


   .
       .    :1-litl5?()$.
                        1()
                          .(llltlirl?tlltlillftlt-lltïtîf)rl1
                                                            )(lirl(J6$tlLhlllitttl(1ttltIf)tlly-tltl(j1)tlltlt)(,rff)rlylêtt
                                                                                                                           )(;ttt)fClflfzl!(J(tlj(
                                                                                                                                                 )rt1()r)trçltjtTir(,lltllllltli
                                                                                                                                                                               -tllllftqtlf
                                                                                                                                                                                          arftl
            scctlë'
                  itif?s l,
                          a,-
                            s
                            .vtsby :tn ilztlepf   lllden'  tp!.
                                                              11:1icaccotlntant?



llttps://acadia.
               sec.gov/TcrExternal
                                 W eb/faceVpage&iç
                                                 àtake.jspx? aff1-13(3;9
                                                                       :
                                                                       13236(303197947281&.afrW indowModeco& a(1f.
                                                                                                                 ctft-sta$e=72sh23xm4 19                                                          4/5
           Case 9:17-cv-80495-KAM Document 767 TipEntered
                                                  s,Complainton
                                                             sandFLSD    sDocket 03/22/2021 Page 33 of 35
                                                                  Referral
           z
           1.Art
               )yt
                 -
                 ltlprovidintjtllis in-
                                      l
                                      brm atiol
                                              '
                                              ljltkl
                                                   dstlat
                                                        ltlr a t
                                                               7001)t
                                                                    3
                                                                    .l
                                                                     -ation1)tlrpoml
                                                                                   lllt.With 1hO SC-C Or'anotflorat.
                                                                                                                   )l7llti!
                                                                                                                          /()rOl'
                                                                                                                                !j&f1iZafiOî1?

           No

   .
           5.Areyou a Spouserpcti.ent,child,orsibling ofa menlberoretnplogee ofthe SEC,oI
                                                                                        -do you regifle in the salne houselloltlost'
                                                                                                                                   t
 W,
           lnctntlr
                  m rorerfl
                          ployeoolthe SEC?
           N0

           6.Haveyou. oranyonerepresentin:pourecf   aived :1.
                                                            1
                                                            45/
                                                              .request,inquiryordemandthatrelatesto tllesubjecin'latterofyotlr
   r       submission (i!fj
                          -om theSEC:(ii)incollnectionwithaninvestigationjinspectiol)tàrexanlinatiollbythePublicConlpalyAcccunling
           OversiglltBoard,oranyself-regulatol'
                                              yorgani  zation;or(iii)in connectionwithan invesligatiollI
                                                                                                       -
                                                                                                       )yCongress,ani/tlthf
                                                                                                                          arattlhoriis,
                                                                                                                                      f
           ofthefecl
                   eralgovernm ent,ora stateAtlorney General(.
                                                             )k'secui-iticsreguiatory atlthority?



  z 7.Art)yotlcurrentlyasubjgctor'
                                 targetofacriminalinvestigation,ortlave potlbeenconvirtedofacriminalviolatiollvi13ccnlteckftln
           with thtlinformationyou are Submitling to the SEC?
           No
 >'-'
           8.Di(Iyouacquiretheinforn'
                                    lation beinçjprovidedtot1sfronlanypersonçlogcribt
                                                                                    -
                                                                                    xlinQtlestions1-through11
           slo

           1tleclart.unde.4
                          ,penaltyofperjuryunderthelawsottheUnited Statûsthattheinfornlationcontainedhereinistrue,corrcctand
           complt3tetothebestofmyknowleflge,inforlllation,antlbelief-I'
                                                                      ftllpyunderstantlthatlnlaybesubjectto prosecutiolhant'
                                                                                                                           linelipible
           foravvhistfebl oweravval-d ifzin my suhm issiollofinfornlation,nl!   /othtlrdealings With the SEC,t),.lny deatings tq/itllalulll4er
           authorityinconnectionl  pitha rclated action,Il  '
                                                            ll
                                                             nol
                                                               alinglpni'
                                                                        tdlAfillfullyp-
                                                                                      i
                                                                                      '
                                                                                      laketarlyii-ltit
                                                                                                     ),fictitious,orfraudulentstateînents()'
                                                                                                     '                                       -
           represientations,(:                     af.jorcl
                              n-useany false vgritil      cmunlentkllowing thatthe l   zzl
                                                                                         -iting t
                                                                                                3rdocunlentcontains any false,fît  xitiotls,or
           frattdtflentstatenlentorentry.
           Agree




       ë)ï)()tflI1el'1tltdpflltt                                     Size        Actions

       2.L
         fltllibitt
                  i1-bEPSOF1033
                  ;           -.PDF                                  9706:08

       J..t-etlttrJoh13Lync147Mi1r20.ptlf                            1370662

       1:1l-J.
             rt-
               lllList()fMoltgago.F
                                  -
                                  lacf
                                     xSecuritfes FAICE FRAUD...7:409

       11.3zzâ8gop-A/idavit-of'
       .                      -Lynn-t
                                    .
                                    t-szyrnlpf
                                             Aiflll-Fsq-Dfpfp.11...7.4:1()23

       9.L.
          )/nn Làstoi
                    kMortlpaget5ack Sectlp'
                                          ltii
                                             nsé:AI
                                                  4:E Ffk.
                                                         qtl1
                                                            7 -.-79499




nttpsr//acadla.sec.govccrEldem/- b/faceWpages/lntalfeajspx? 1/1t)()4,
                                                                    ::
                                                                     23236003197947281& afrWindowModero& adf.c1fj-state=72sh23xm4 19             5/5
  Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021 Page 34 of 35
Janice W olk Grenadier
 15 W ,Spring Street
Alexandria,VA 22301
202-368-7178
iwçqrenadierl qm ailacom

M arch 17,2021

Angela E.Noble
C lerk ofCourt/CourtAdm inistrator
701ClematisSt#453- JDZ
W estPalm Beach,FL 33401
305-523-5100

RE:JANICE WOLK GRENADIER/INTERVENER MotiontoReopenInterveneWith NeW Evidence CASE//:
9:17-cv-8O495-KA M / NO TIC E TO SC HEDULE H EARING

DearM s.Noble,

                   osed docum ents to Reopen Intervene to CASE #:9:17-cv-80495-KAM . Due to the
Please file the encl
COVID-19,betterknow n as coronavirus.

Thankyou foryourhelp in this matter.Please Ietme know when filed
Ifyou have any questions please feelfree to contactme.

W armly,

        ''
/s/          (r- a2
         - . -        .    .-
             .              .




Janice W olkG renadier

Enclosed:

      1, JANICE W O LK G R ENAD IER /INTERV ENER M otion to Reopen Intervene w ith new evidence
      2. C ertificate OfS ervice
      3. M otionto be Heard
d
*
'
    - -s     -.                                                                                                                                                                                                                                                                                                                                                                                     -x
    Case 9:17-cv-80495-KAM Document 767 Entered on FLSD Docket 03/22/2021
                                                                 '
                                                                          Page 35 of 35
                                                                                                                                                                                                                                                          .                         q
    -t
     = ' ''- 'ç-Flul?Rp'r'               'h                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                     ''--'-'-''-' -''''''-- ' ' - - - - ---' '
                                                                                                                                                                                                                                                                       '            -'-''' - --- -w ---.. .- '- wv --w.'-- -'''         '-
                                                                                                                                                                                                                                                                                                                                         -<'
                                                                                                                                                                                                                                                                                                                                           i':%-''''''-'='''-      *'
                                                                                                                                                                                                                                                                                                                                                                   ' .-'o-%-  . ?kMw:k''.v
      'êir:'
         ,.r
            s$..'--:'rT;-,'
            a -
         !kb t'  . ?' .'
                      ;
                          4.: .- -'''''''').'-.. .. -. . . - ' . '--.':..
                            hus
                            .
                          164-2è.,
                          7           l
                                       .,e. .
                                        i
                                        ;E-.
                                          '
                                          a,lm   . t--. i.-
                                                          ,
                                                               t)
                                                                j  ' : C
                                                                             ,.
                                                                                              .
                                                                                                      4 ..
                                                                                                         t.
                                                                                                          g,;
                                                                                                            g.
                                                                                                             r!t;)
                                                                                                                 bt-
                                                                                                                   j4.
                                                                                                                   , t-
                                                                                                                      k1
                                                                                                                       ,,
                                                                                                                        )2
                                                                                                                         :.(
                                                                                                                           :r
                                                                                                                            ;3
                                                                                                                             ?.  ,
                                                                                                                              f.k- :ry:
                                                                                                                                     -
                                                                                                                                     . ;;--.'.t-ë
                                                                                                                                      k?
                                                                                                                                         .
                                                                                                                                 .t!ti.jq,d-
                                                                                                                                           j
                                                                                                                                           r.
                                                                                                                                           ,t  :
                                                                                                                                                k.
                                                                                                                                                i
                                                                                                                                                s-
                                                                                                                                                  '''''
                                                                                                                                                 ''-:
                                                                                                                                                  :j
                                                                                                                                                  r
                                                                                                                                                  ,
                                                                                                                                                     .-
                                                                                                                                                   g,.
                                                                                                                                                      ('
                                                                                                                                                      .
                                                                                                                                                     ,(
                                                                                                                                                       ;gr
                                                                                                                                                       ,
                                                                                                                                                       ',
                                                                                                                                                         .,g
                                                                                                                                                         L:
                                                                                                                                                            -r.
                                                                                                                                                             ;
                                                                                                                                                             .
                                                                                                                                                           ,,!
                                                                                                                                                           .
                                                                                                                                                           & @
                                                                                                                                                              j.
                                                                                                                                                              E
                                                                                                                                                               ,i
                                                                                                                                                                yt
                                                                                                                                                                 ::.
                                                                                                                                                                 ..
                                                                                                                                                                   :..
                                                                                                                                                                   .-
                                                                                                                                                                     y.
                                                                                                                                                                     .
                                                                                                                                                                      ;-
                                                                                                                                                                      '
                                                                                                                                                                      r
                                                                                                                                                                       kj
                                                                                                                                                                       ,
                                                                                                                                                                       ;-
                                                                                                                                                                        z
                                                                                                                                                                        .
                                                                                                                                                                        t
                                                                                                                                                                        ,
                                                                                                                                                                        1.
                                                                                                                                                                         )
                                                                                                                                                                         -
                                                                                                                                                                         ..
                                                                                                                                                                          ,
                                                                                                                                                                          .
                                                                                                                                                                          ,
                                                                                                                                                                          z
                                                                                                                                                                          t
                                                                                                                                                                          L-
                                                                                                                                                                           ,
                                                                                                                                                                           ;
                                                                                                                                                                           .
                                                                                                                                                                           ,
                                                                                                                                                                           #
                                                                                                                                                                            î
                                                                                                                                                                            :
                                                                                                                                                                            .
                                                                                                                                                                             s
                                                                                                                                                                             k
                                                                                                                                                                             -
                                                                                                                                                                             ,
                                                                                                                                                                              z'
                                                                                                                                                                               =
                                                                                                                                                                                - -
                                                                                                                                                                                . .v
                                                                                                                                                                                .
                                                                                                                                                                               ,.
                                                                                                                                                                                t
                                                                                                                                                                                r
                                                                                                                                                                                  ,
                                                                                                                                                                                  .
                                                                                                                                                                                  p
                                                                                                                                                                                  z
                                                                                                                                                                                   .
                                                                                                                                                                                   .
                                                                                                                                                                                    'v->s.
                                                                                                                                                                                   .;
                                                                                                                                                                                   tt::I
                                                                                                                                                                                       -
                                                                                                                                                                                       .t
                                                                                                                                                                                        :
                                                                                                                                                                                        .s.,r
                                                                                                                                                                                            x..,,,
                                                                                                                                                                                                 .-
                                                                                                                                                                                            - ... .-
                                                                                                                                                                                                   w
                                                                                                                                                                                                    -
                                                                                                                                                                                              - -, e- .
                                                                                                                                                                                                      jy
                                                                                                                                                                                                       :y
                                                                                                                                                                                                       .
                                                                                                                                                                                                       , r
                                                                                                                                                                                                         ,
                                                                                                                                                                                                         a,'
                                                                                                                                                                                                    s..- . k
                                                                                                                                                                                                           ,
                                                                                                                                                                                                            -- '= -
                                                                                                                                                                                                            -....-'
                                                                                                                                                                                                             .
                                                                                                                                                                                                             =
                                                                                                                                                                                                            i-
                                                                                                                                                                                                           .z -
                                                                                                                                                                                                               T
                                                                                                                                                                                                               -h'
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                  J,
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                    ..... ' '..-'- s.
                                                                                                                                                                                                                    y-
                                                                                                                                                                                                                     o  it
                                                                                                                                                                                                                         .x-'.
                                                                                                                                                                                                                             --s
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               -s
                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                ' x
                                                                                                                                                                                                                                  k- , -,,
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                           -u
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                            -...r.'
                                                                                                                                                                                                                                                .è
                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                   z
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  (r
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                      J?;
                                                                                                                                                                                                                                                     '-  'w,.v,w
                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                      . -y
                                                                                                                                                                                                                                                               '--,...-:-- -..:
                                                                                                                                                                                                                                                                          . -
                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                t.$.:-.
                                                                                                                                                                                                                                                                              -..        -.
                                                                                                                                                                                                                                                                                      -.-..ï --.-.---. .-.':t;.
                                                                                                                                                                                                                                                                                           .-,                ''''..
                                                                                                                                                                                                                                                                                                                 . '---=
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                         '--.
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                        .                 ,.'>--=-x
                                                                                                                                                                                                                                                                                                                                 --J.'s.- ?
                                                                                                                                                                                                                                                                                                                            :'m...
                                                                                                                                                                                                                                                                                                                                    . -.p         ,.L:
                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                       ,'
                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                                                         ,-
                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                                                                                                             :,.
                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                               é
                                                                                                                                                                                                                                                                                                                                                               h
                                                                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                                                                                 :i
                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                  ('
                                                                                                                                                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                     ;ë
                                                                                                                                                                                                                                                                                                                                                                    -ç'r
                                                                                                                                                                                                                                                                                                                                                                       ik
                                                                                                                                                                                                                                                                                                                                                                        i.
                                                                                                                                                                                                                                                                                                                                                                         p:
                                                                                                                                                                                                                                                                                                                                                                          kis
                                                                                                                                                                                                                                                                                                                                                                            ;,
                                                                                                                                                                                                                                                                                                                                                                             i.
                                                                                                                                                                                                                                                                                                                                                                              k-
                                                                                                                                                                                                                                                                                                                                                                              g i
                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                               ,':.
                                                                                                                                                                                                                                                                                                                                                                                .î
                                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                  ;;-
                                                                                                                                                                                                                                                                                                                                                                                    ù1'
                                                                                                                                                                                                                                                                                                                                                                                    - ,'
                                                                                                                                                                                                                                                                                                                                                                                       .î-  t-'.
                                                                                                                                                                                                                                                                                                                                                                                         ,-':
                                                                                                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                                                                                                            ...

           1:TIF-.      ;kiz,-ty:,,:F-:à:;-t       ,.
                                                    ,ik?
                                                       )kf.f;
                                                            '-.;...  ,;   ;k
                                                                       .-.j,2(k
                                                                              ..
                                                                               ,!
                                                                                .-j
                                                                                  ; ài
                                                                                     -
                                                                             ..,..-..,r
                                                                                      k;
                                                                                       1
                                                                                       27
                                                                                       y,>î
                                                                                          l::
                                                                                            z  'C.
                                                                                                 :'è,'   -                       .                                         ,                       .
                                                                                        ..k
                                                                                          .
                                                                                          k;.(tr
                                                                                               k:.,&:?
                                                                                                     z-.;k.....,                         .-c.
                                             .&e.
                                                id.-                                                           $..zb Ls-s ., ;  .., .  ..      .. , : ......                              j
                                                                                                                                                                                          jj
                                                                                                                                                                                           jj
                                                                                                                                                                                            t   ,j
                                                                                                                                                                                                 jj
                                                                                                                                                                                                  jj                                                                                                                                                                                        ,,,/'
      1
      I  .
         :
         .t
         'd
          :.
           ;
           :
           .:
            q...
               y,....
                    -
                    ...;
                       g
                       ,
                       k,.
                       . s:
                          ,
                          .
                          j
                          -r
                           j           ' jo
                                          .
                                           .a-

                                           c   .?!JI:x  ù  .s
                                                            !
                                                                      .
                                                                      q-y
                                                                      ..   y,,)-s
                                                                                .r.:,.
                                                                                     ...
                                                                                         ,
                                                                                          .
                                                                                                                                           , .
                                                                                                                                             - jjj
                                                                                                                                                 -!
                                                                                                                                                  j
                                                                                                                                                  l
                                                                                                                                                  j-jr                                                                                                                    v ro sn l
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                    jj:
                                                                                                                                                                                                                                                                                                                      jj(:
                                                                                                                                                                                                                                                                                                                         jj
                                                                                                                                                                                                                                                                                                                          :yj
                                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                yt
                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                      FLAT RATE ENVW'OPE
                                                                                                                                                                                                                                                                                                                                                                          ------
                                                                                                                                                                                                                                                                                                                                                                               '            .
                                       ,q ,
                                          h
                                          :
                                          (/   $ :'
                                                  z I
                                                    ' â -jy   -l  fb
                                                                   s  w   t 4  io    S  F AI                                                                                  F =         Y       '                                            pssss        Fl  gul      .
      l                                 %S
                                        JJ',4a
                                             ,4,u  s'o!.rt.a   -,.r.)
                                                                  ''
                                                                     .
                                                                     ,4
                                                                                               -                                                                               z           p
                                                                                                                                                                                           .xesa                                                                                         ..                            pos-rAsE REOUIRED
      f
      '
      1                                 .:N. t:  P
                                                 '
                                                 f: ?
                                                   .7
                                                  u; t;
                                                       .
                                                       7J
                                                       7x $./:4u'c
                                                               Yj    ,L%;1  :y!l,'                                                                                           ,
                                                                                                                                                                             *'
                                                                                                                                                                              r.
                                                                                                                                                                               ç'
                                                                                                                                                                                -           .      a'                                                                                '                                                                -- .                          ' '
      i                                                   4
                                                          , Jr
                                                             ..à'  ..,t
                                                                   .   .
                                                                       . $-.1h
                                                                             x.
                                                                              .y
                                                                               .
                                                                               '..
                                                                                p .                                                                                                                                                                                                                                                                                        .       '
      t                                                                                                                                                                                  .                                                                                                                                                                                  ,


                                                                 l                                                                                                       I                       I                    *
      l                                                                                                        I                ..                                    .                   IL                                                           Feou:                                                                                                              . .
      1                                                                                                                                           f                                                                                                         (5                                            t
                                                                                                                                                                                                                                                          n.                                                                    I                               z
     ..                                                                                                                                                                                                                                                 .,)                         .
               w Expected del.lve? d<especl
                                          .    .
                                          fiedfordomest.lcuse.                                                                                                                                                                                             p
                                                                                                                                                                                                                                                           t                                                                          rt.U.S.POSTAGE
               > Mostdomesticshipmenl includeupto$50ofinsuranc
                                                             .e(
                                                               restn'crlonsappI#).*                                                                                                                                                                        t
                                                                                                                                                                                                                                                           1.                                                                  ' 5:
                                                                                                                                                                                                                                                                                                                                  i'p: aW.
                                                                                                                                                                                                                                                                                                                                  z     -pA9
                                                                                                                                                                                                                                                                                                                                           ys.
                                                             '.                                                 .                              .                  .                        .        .                                                      '
                                                                                                                                                                                                                                                           r
                                                   .                                                                                                                                                                                                           .                                                                        .   e 22314 gctm
         K USPS Traokmg*I   ncluded fordomestîcand manyl .
                                                          ntemabon .
                                                                     aldestlnabons..                                                                                                                                                                       q
                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                          .                                                 g aoe..s .
                                                                                                                                                                                                                                                                                                                                            g-aa/1a/2jx                              .
       1
       . * Um l
              Red I
                  -ntem atio
                           .nalinsurance.**                '''                                                                                                                                                                                            .;                                                                                Q1,4,,42a5*
                                                                                                                                                                                                                                                                                                                                                     20                              .
       :
       ) MWhenusedi   ntemat. lonally,a customsdeclarat.
                                                       onform .
                                                       l       lsrequ. lred.                                                                                                                                                                              j
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          ) pajoRj
                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                          '.:
                                                                                                                                                                                                                                                                                                                               ju r suyos . .o
                                                                                                                                                                                                                                                                                                                                                                             ''          '
       ii
       l                                                       ..                                                                                                                                                                                          1
                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                           .                                                                                                                             .
       1 *lnsurancedoesnotcoverceo nitems.Fordetai
                                                 lsreg
                                                     .
                                                       aruingaai
                                                               ms.
                                                                 excl
                                                                    usi
                                                                      unsseethe                                                                                                                                                                           t.
                                                                                                                                                                                                                                                           < y:xp
                                                                                                                                                                                                                                                          ,..                       o                  oxy:                  :                                                          .
        1
        4
          Domem io'MailManualatbttp:llpe.uzpwcom.                                                                                                                                                                                                         l                                                                                                               ..
        '
        ! *
        '
          *seel
              ntemationalMailManualattltwllpe.usps-comforavail
                                                             abili
                                                                 tyandIimi
                                                                         -lonsofcovemge.                                                                                                                                                                Iè.                                                                                                           0006 -
        !
        I                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                        2.
                                                                                                                                                                                                                                                        i                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                  '.
       1,
        .                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                        ..

       j                                           .
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                       ,T
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                      g-.
                                                                                                                                                                                                                                                         ao
                                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           pgggy                                                         jy                           cia                          :.
        1                                                                                                                                                                                                                                             (
        .
                                                                                                                                                                                                                                                      f'
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                       )              701CLEMATIS s'r                                                                                              .-
                 oNE RATE . ANY W EIGHT                                                                                                                                                                                                              yl               RM 20paj
                                                                                                                                                                                                                                                                      west 2ms
                                                                                                                                                                                                                                                                               eac: a x-xm -sjya                                                                                      j
        I                                                                                                                                                                                                                                            !                                                                                                                                .
        l                 .
                                                                                            .                                                                                                                                                        ,
                                                                                                                                                                                                                                                     l                                  uspsTsAcxlxo..                                                                               ,
                           '                                   '
                                                               e
                                                               -. j                                 ..
                                                                                                     '
                                                                                                     e
                                                                                                     . .                                                 ToscheC
                                                                                                                                                               d
                                                                                                                                                               muf
                                                                                                                                                                 e'f
                                                                                                                                                                 9 t
                                                                                                                                                                   r
                                                                                                                                                                   h
                                                                                                                                                                   eeQ
                                                                                                                                                                     Pg
                                                                                                                                                                      acG
                                                                                                                                                                        kO
                                                                                                                                                                         a:
                                                                                                                                                                          ge.Rckup,                                                                  i
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                     ,                                                                                                            .                 -.,
                                                                                                                                                                                                                                                                                                                                                                                      .
                                      .                                                                                                                                     M-                  1                                                   p                                                                                                                    ''
                                                                                                                                                                         *                     :.:k11                                               i
                                                                                                                                                                                                                                                    I                                                                                                                              'I..
        l                                                                                                                                                                                 .                                                         :                                ascssc.Ja.lcwskwrs                                                                           .r
                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                        .z
                                                                                                                                                                                                                                                 u' --                                                                                                                             I.
                                                                                                                                '.

        !'                          Psnc0n100'00.14                                                                                                                        . u                                                                   t                                                                                                                                 ) .
                                                                                                        EM 4FMa#20
                                                                                                                 Q0'                                                  usps.cou/plcxup                                                                                      .                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                   ,
        l                                                    .                                          o.o.::c1zcx :l/2


                                                                                                                                                                                                                                                                                                                                                                                              Nw
                                                                                                                                                                                                                                                                                                                                                                                                    '>.
                                                                                                                                                                                                                                                                                                                                                                                                          .1
